

Exhibit 10.3
 
[s002621x29_ex10-3logo01.jpg]
 
RESTRICTED STOCK UNITS AGREEMENT
UNDER THE BRISTOL-MYERS SQUIBB COMPANY
2012 STOCK AWARD AND INCENTIVE PLAN


BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation (the “Company”), has
granted to you the Restricted Stock Units (“RSUs”) specified in the Grant
Summary located on the Stock Plan Administrator’s website, which is incorporated
into this Restricted Stock Units Agreement (the “Agreement”) and deemed to be a
part hereof.  The RSUs have been granted to you under Section 6(e) of the 2012
Stock Award and Incentive Plan (the “Plan”), on the terms and conditions
specified in the Grant Summary and this Agreement.   Capitalized terms used in
this Agreement that are not specifically defined herein shall have the meanings
ascribed to such terms in the Plan.


1.
RESTRICTED STOCK UNITS AWARD



The Compensation and Management Development Committee of the Board of Directors
of Bristol-Myers Squibb Company (the “Committee”) has granted to you as of the
Award Date an Award of RSUs as designated herein subject to the terms,
conditions, and restrictions set forth in this Agreement and the Plan.  Each RSU
shall represent the conditional right to receive, upon settlement of the RSU,
one share of Bristol-Myers Squibb Common Stock (“Common Stock”) or, at the
discretion of the Company, the cash equivalent thereof (subject to any tax
withholding as described in Section 4).  The purpose of such Award is to
motivate and retain you as an employee of the Company or a subsidiary of the
Company, to encourage you to continue to give your best efforts for the
Company’s future success, and to increase your proprietary interest in the
Company.  Except as may be required by law, you are not required to make any
payment (other than payments for taxes pursuant to Section 4 hereof) or provide
any consideration other than the rendering of future services to the Company or
a subsidiary of the Company.


2.
RESTRICTIONS, FORFEITURES, AND SETTLEMENT



Except as otherwise provided in this Section 2, each RSU shall be subject to the
restrictions and conditions set forth herein during the period from the Award
Date until the date such RSU has become vested and non-forfeitable such that
there are no longer any RSUs that may become potentially vested and
non-forfeitable (the “Restricted Period”).  Vesting of the RSUs is conditioned
upon you remaining continuously employed by the Company or a subsidiary of the
Company from the Award Date until the relevant vesting date, subject to the
provisions of this Section 2.  Assuming satisfaction of such employment
conditions, 100% of the RSUs shall vest on the first anniversary of the Award
Date (the “Vesting Date”), provided, that, all shares of Common Stock issued
pursuant to the vesting of the RSUs (net of any shares withheld or sold for
taxes) in accordance with Section 2(b) shall be subject to an additional two
year post-vest holding period (the “Post-Vest Holding Period”), and during such
Post-Vest Holding Period, you may not Transfer (as defined below) any of the
shares of Common Stock issued to you pursuant to the vested RSUs.



(a)
Nontransferability.  (i) During the Restricted Period and any further period
prior to settlement of your RSUs, you may not, directly or indirectly, offer,
sell, transfer, pledge, assign or otherwise transfer or dispose of (each, a
“Transfer”) any of the RSUs or your rights relating thereto, and (ii) during the
Post-Vest Holding Period, you may not Transfer any rights relating to the vested
RSUs, including the shares of Common Stock issued pursuant to any vested
RSUs. If you attempt to Transfer  your rights under this Agreement in violation
of the provisions herein, the Company’s obligation to settle RSUs or otherwise
make payments shall terminate.

1

--------------------------------------------------------------------------------

(b)
Time of Settlement.  RSUs shall be settled promptly upon expiration of the
Restricted Period without forfeiture of the RSUs (i.e., upon vesting), but in
any event within 60 days after expiration of the Restricted Period, by delivery
of one share of Common Stock for each RSU being settled, or, at the discretion
of the Company, the cash equivalent thereof; provided, however, that settlement
of an RSU shall be subject to Plan Section 11(k), including if applicable the
six-month delay rule in Plan Sections 11(k)(i)(C)(2) and 11(k)(i)(G) and the
Post-Vest Holding Period; provided further, that no dividend or dividend
equivalents will be paid, accrued or accumulated in respect of the period during
which settlement was delayed.  (Note: This rule may apply to any portion of the
RSUs that vest after the time you become Retirement eligible under the Plan, and
could apply in other cases as well).  Settlement of RSUs which directly or
indirectly result from adjustments to RSUs shall occur at the time of settlement
of, and subject to the restrictions and conditions that apply to, the granted
RSUs, including the Post-Vest Holding Period. Settlement of cash amounts which
directly or indirectly result from adjustments to RSUs shall be included as part
of your regular payroll payment as soon as administratively practicable after
the settlement date for the underlying RSUs, and subject to the restrictions and
conditions that apply to, the granted RSUs, including the Post-Vest Holding
Period.  Until shares are delivered to you in settlement of RSUs, you shall have
none of the rights of a stockholder of the Company with respect to the shares
issuable in settlement of the RSUs, including the right to vote the shares and
receive actual dividends and other distributions on the underlying shares of
Common Stock.  Shares of stock issuable in settlement of RSUs shall be delivered
to you upon settlement in certificated form or in such other manner as the
Company may reasonably determine.  At that time, you will have all of the rights
of a stockholder of the Company, subject to any restrictions and conditions that
apply to the shares of Common Stock issuable in settlement of the RSUs,
including the Post-Vest Holding Period.



(c)
Retirement and Death.



(i)          In the event of your Retirement (as that term is defined in the
Plan; however, if such Retirement is voluntary, you shall forfeit all unvested
RSUs on the date of termination) prior to the end of the Restricted Period, you,
shall be deemed vested and entitled to settlement of (i.e., the Restricted
Period shall expire with respect to) a proportionate number of the total number
of RSUs granted, provided that your employment has not been terminated by the
Company or a subsidiary of the Company for misconduct or other conduct deemed
detrimental to the interests of the Company or a subsidiary of the Company.  If
you are only eligible for Retirement pursuant to Plan Section 2(x)(iii), and you
are employed in the United States or Puerto Rico at the time of your Retirement,
you shall be entitled to the pro rata vesting described in this Section 2(c)
only if you execute and do not revoke a release in favor of the Company and its
predecessors, successors, affiliates, subsidiaries, directors and employees in a
form satisfactory to the Company; if you fail to execute or revoke the release,
or your release fails to become effective and irrevocable within 60 days of the
date your employment terminates, you shall forfeit any RSUs that are unvested as
of the date your employment terminates.


(ii)         In the event of your death while employed by the Company or a
subsidiary of the Company prior to the end of the Restricted Period, your estate
or legal heirs, as applicable, shall be deemed vested and entitled to settlement
of (i.e., the Restricted Period shall expire with respect to) a proportionate
number of the total number of RSUs granted -.


(iii)        The formula for determining the proportionate number of your RSUs
to become vested and non-forfeitable upon your Retirement or death is available
by request from the Office of the Corporate Secretary at 345 Park Avenue, New
York, New York 10154.  RSUs that become vested and nonforfeitable under this
Section 2(c) shall be distributed in accordance with Section 2(b) (i.e., within
60 days of the date of your death or Retirement).  In the event of your becoming
vested hereunder on account of death, or in the event of your death subsequent
to your Retirement hereunder and prior to the delivery of shares in settlement
of RSUs (not previously forfeited), shares in settlement of your RSUs shall be
delivered to your estate or legal heirs, as applicable, upon presentation to the
Committee of letters testamentary or other documentation satisfactory to the
Committee, and your estate or legal heirs, as applicable, shall succeed to any
other rights provided hereunder in the event of your death. Notwithstanding
anything else in this Section 2(c) to the contrary, except in the case of your
death, all shares issued in settlement of any vested RSUs pursuant to this
Section shall continue to be subject to the Post-Vest Holding Period.
2

--------------------------------------------------------------------------------

 
(d)
Termination not for Misconduct/Detrimental Conduct.  In the event your
employment is terminated by the Company or a subsidiary of the Company for
reasons other than misconduct or other conduct deemed detrimental to the
interests of the Company or a subsidiary of the Company, and you are not
eligible for Retirement, you shall be entitled to settlement of (i.e., the
Restricted Period shall expire with respect to) a proportionate number of the
total number of RSUs granted, provided that all shares issued in settlement of
any vested RSUs pursuant to this Section shall continue to be subject to the
Post-Vest Holding Period. If you are not eligible for Retirement, and you are
employed in the United States or Puerto Rico at the time of your termination,
you shall be entitled to the pro rata vesting described in this Section 2(d)
only if you execute and do not revoke a release in favor of the Company and its
predecessors, successors, affiliates, subsidiaries, directors and employees in a
form satisfactory to the Company; if you fail to execute or revoke the release,
or your release fails to become effective and irrevocable within 60 days of the
date your employment terminates, you shall forfeit any RSUs that are unvested as
of the date your employment terminates.  The formula for determining the
proportionate number of RSUs you are entitled to under this Section 2(d) is
available by request from the Office of the Corporate Secretary at 345 Park
Avenue, New York, New York 10154.



(e)
Disability.  In the event you become Disabled (as that term is defined below),
for the period during which you continue to be deemed to be employed by the
Company or a subsidiary of the Company (i.e., the period during which you
receive Disability benefits), you will not be deemed to have terminated
employment for purposes of the RSUs.  However, no period of continued Disability
shall continue beyond 29 months for purposes of the RSUs, at which time you will
have considered to have separated from service in accordance with applicable
laws as more fully provided for herein. Upon the termination of your receipt of
Disability benefits, (i) you will not be deemed to have terminated employment if
you return to employment status, and (ii) if you do not return to employment
status or are considered to have separated from service as noted above, you will
be deemed to have terminated employment at the date of cessation of payments to
you under all disability pay plans of the Company and its subsidiaries (unless
you are on an approved leave of absence per Section (i) herein), with such
termination treated for purposes of the RSUs as a Retirement or death (as
detailed in Section 2(c) herein), or voluntary termination (as detailed in
Section 2(g) herein) based on your circumstances at the time of such
termination.  For purposes of this Agreement, “Disability” or “Disabled” shall
mean qualifying for and receiving payments under a disability plan of the
Company or any subsidiary or affiliate either in the United States or in a
jurisdiction outside of the United States, and in jurisdictions outside of the
United States shall also include qualifying for and receiving payments under a
mandatory or universal disability plan or program managed or maintained by the
government.



(f)
Qualifying Termination Following Change in Control.  In the event your
employment is terminated by reason of a Qualifying Termination during the
Protected Period following a Change in Control, the Restricted Period and all
remaining restrictions shall expire and the RSUs shall be deemed fully vested.



(g)
Other Termination of Employment.   In the event of your voluntary termination,
including a voluntary retirement (subject to Section 2(c)), or termination by
the Company or a subsidiary of the Company for misconduct or other conduct
deemed by the Company to be detrimental to the interests of the Company or a
subsidiary of the Company, you shall forfeit all unvested RSUs on the date of
termination.




(h)
Other Terms.




(i)
In the event that you fail promptly to pay or make satisfactory arrangements as
to the Tax-Related Items as provided in Section 4, all RSUs subject to
restriction shall be forfeited by you and shall be deemed to be reacquired by
the Company.

3

--------------------------------------------------------------------------------

(ii)
You may, at any time prior to the expiration of the Restricted Period, waive all
rights with respect to all or some of the RSUs by delivering to the Company a
written notice of such waiver.




(iii)
Termination of employment includes any event if immediately thereafter you are
no longer an employee of the Company or any subsidiary of the Company, subject
to Section 2(i) hereof.  References in this Section 2 to employment by the
Company include employment by a subsidiary of the Company.  Termination of
employment means an event after which you are no longer employed by the Company
or any subsidiary of the Company.  Such an event could include the disposition
of a subsidiary or business unit by the Company or a subsidiary.




(iv)
Upon any termination of your employment, any RSUs as to which the Restricted
Period has not expired at or before such termination shall be forfeited, subject
to Sections 2(c)-(f) hereof.  Other provisions of this Agreement
notwithstanding, in no event will an RSU that has been forfeited thereafter vest
or be settled.




(v)
In the event of termination of your employment (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), unless otherwise provided in this Agreement or determined by the
Company, your right to vest in the RSUs under the Plan, if any, will terminate
effective as of the date that you are no longer actively providing services and
will not be extended by any notice period (e.g., active services would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where you are employed
or the terms of your employment agreement, if any); the Company shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of your RSUs (including whether you may still be
considered to be providing services while on a leave of absence).




 (vi)
You agree that the Company may recover any incentive-based compensation received
by you under this Agreement if such recovery is pursuant to a clawback or
recoupment policy approved by the Committee, even if approved subsequent to the
date of this Agreement.

 

(i)
The following events shall not be deemed a termination of employment:




(i)
A transfer of you from the Company to a subsidiary of the Company, or vice
versa, or from one subsidiary of the Company to another; and




(ii)
A leave of absence from which you return to active service for any purpose
approved by the Company or a subsidiary of the Company in writing.



Any failure to return to active service with the Company or a subsidiary of the
Company at the end of an approved leave of absence as described herein shall be
deemed a voluntary termination of employment effective on the date the approved
leave of absence ends, subject to applicable law and any RSUs that are unvested
as of the date your employment terminates shall be forfeited subject to Section
2(c) provided, that, all shares issued in settlement of any previously vested
RSUs shall continue to be subject to the Post-Vest Holding Period.  During a
leave of absence as provided for in (ii) above, although you will be considered
to have been continuously employed by the Company or a subsidiary of the Company
and not to have had a termination of employment under this Section 2, the
Committee may specify that such leave of absence period approved for your
personal reasons (and provided for by any applicable law) shall not be counted
in determining the period of employment for purposes of the vesting of the
RSUs.  In such case, the Vesting Date for unvested RSUs shall be extended by the
length of any such leave of absence.



(j)
As more fully provided for in the Plan, notwithstanding any provision herein, in
any Award or in the Plan to the contrary, the terms of any Award shall be
limited to those terms permitted under Code Section 409A including all
applicable regulations and administrative guidance thereunder (“Section 409A”),
and any terms not permitted under Section 409A shall be automatically modified
and limited to the extent necessary to conform with Section 409A, but only to
the extent such modification or limitation is permitted under Section 409A.

4

--------------------------------------------------------------------------------

3.
NON-COMPETITION AND NON-SOLICITATION AGREEMENT AND COMPANY RIGHT TO INJUNCTIVE
RELIEF, DAMAGES, RESCISSION, FORFEITURE AND OTHER REMEDIES

 
You acknowledge that the grant of RSUs pursuant to this Agreement is sufficient
consideration for this Agreement, including, without limitation, all applicable
restrictions imposed on you by this Section 3.
 

(a)
Confidentiality Obligations and Agreement. By accepting this Agreement, you
agree and/or reaffirm the terms of all agreements related to treatment of
Confidential Information that you signed at the inception of or during your
employment, the terms of which are incorporated herein by reference.  This
includes, but is not limited to, use or disclosure of any BMS Confidential
Information, Proprietary Information, or Trade Secrets to third parties. 
Confidential Information, Proprietary Information, and Trade secrets include,
but are not limited to, any information gained in the course of your employment
with the Company that is marked as confidential or could reasonably be expected
to harm the Company if disclosed to third parties, including without limitation,
any information that could reasonably be expected to aid a competitor or
potential competitor in making inferences regarding the nature of the Company’s
business activities, where such inferences could reasonably be expected to allow
such competitor to compete more effectively with the Company.   You agree that
you will not remove or disclose Company Confidential Information, Proprietary
Information or Trade Secrets.  Unauthorized removal includes forwarding or
downloading confidential information to personal email or other electronic media
and/or copying the information to personal unencrypted thumb drives, cloud
storage or drop box.    Immediately upon termination of your employment for any
reason, you will return to the Company all of the Company’s confidential and
other business materials that you have or that are in your possession or control
and all copies thereof, including all tangible embodiments thereof, whether in
hard copy or electronic format and you shall not retain any versions thereof on
any personal computer or any other media (e.g., flash drives, thumb drives,
external hard drives and the like). In addition, you will thoroughly search
personal electronic devices, drives, cloud-based storage, email, cell phones,
and social media to ensure that all Company information has been deleted.  In
the event that you comingle personal and Company confidential information on
these devices or storage media, you hereby consent to the removal and permanent
deletion of all information on these devices and media.  Nothing in this
paragraph or Agreement limits or prohibits your right to report potential
violations of law , rules, or regulations to, or communicate with, cooperate
with, testify before, or otherwise assist in an investigation or proceeding by,
any government agency or entity, or engage in any other conduct that is required
or protected by law or regulation, and you are not required to obtain the prior
authorization of the Company to do so and are not required to notify the Company
that you have done so. 

 

(b)
Inventions. To the extent permitted by local law, you agree and/or reaffirm the
terms of all agreements related to inventions that you signed at the inception
of or during your employment, and agree to promptly disclose and assign to the
Company all of your interest in any and all inventions, discoveries,
improvements and business or marketing concepts related to the current or
contemplated business or activities of the Company, and which are conceived or
made by you, either alone or in conjunction with others, at any time or place
during the period you are employed by the Company. Upon request of the Company,
including after your termination, you agree to execute, at the Company’s
expense, any and all applications, assignments, or other documents which the
Company shall determine necessary to apply for and obtain letters patent to
protect the Company’s interest in such inventions, discoveries, and improvements
and to cooperate in good faith in any legal proceedings to protect the Company’s
intellectual property.

5

--------------------------------------------------------------------------------

 

(c)
Non-Competition, Non-Solicitation and Related Covenants.  By accepting this
Agreement, you agree to the restrictive covenants outlined in this section
unless expressly prohibited by local law or as follows:  The post-termination
non-compete restrictions outlined in subparagraphs (i), (ii) and (v) of this
Section 3(c) do not apply to overtime eligible employees, to lawyers working in
the Company law department or to employees who are, at the time of termination
from employment by the Company or a subsidiary of the Company, assigned to work
for the Company or a subsidiary of the Company and resident full-time in the
States of California or North Dakota, except that, should said employee accept
employment outside of California or North Dakota, all restrictions in Section
3(c), including, but not limited to, those pertaining to post-termination
activities, shall be fully enforceable. There are no exemptions for any Award
recipients (including employee residents of the States of California and North
Dakota) regarding non-compete provisions while employed at the Company or from
subparagraphs (iii) and (iv) of this Section 3(c) during the entire
Non-Competition and Non-Solicitation Period.  If you are assigned to work for
the Company or a subsidiary of the Company and resident full-time in
Massachusetts or are residing primarily in Massachusetts as of the date of this
Agreement, Addendum B to this Agreement shall apply in lieu of Section 3(c),
3(d) and 3(e) of this Agreement.

 
Given the extent and nature of the confidential information that you have
obtained or will obtain during the course of your employment with the Company or
a subsidiary of the Company, it would be inevitable or, at the least,
substantially probable that such confidential information would be disclosed or
utilized by you should you obtain employment from, or otherwise become
associated with, an entity or person that is engaged in a business or enterprise
that directly competes with the Company.  Even if not inevitable, it would be
impossible or impracticable for the Company to monitor your strict compliance
with your confidentiality obligations.  Consequently, you agree that you will
not, directly or indirectly:
 

(i)
during the Non-Competition and Non-Solicitation Period (as defined below), own
or have any financial interest in a Competitive Business (as defined below),
except that nothing in this clause shall prevent you from owning one per cent or
less of the outstanding securities of any entity whose securities are traded on
a U.S. national securities exchange (including NASDAQ) or an equivalent foreign
exchange;




(ii)
during the Non-Competition and Non-Solicitation Period, whether or not for
compensation, either on your own behalf or as an employee, officer, agent,
consultant, director, owner, partner, joint venturer, shareholder, investor, or
in any other capacity, be actively connected with a Competitive Business or
otherwise advise or assist a Competitive Business with regard to any product,
investigational compound, technology, service or line of business that competes
with any product, investigational compound, technology, service or line of
business with which you worked or about which you became familiar as a result of
your employment with the Company or a subsidiary of the Company. Notwithstanding
the foregoing, after your employment with the Company or a subsidiary of the
Company terminates for any reason, you may be affiliated with a Competitive
Business provided that your affiliation does not involve any product,
investigational compound, technology, service or line of business that competes
with any product, investigational compound, technology, service or line of
business with which you were involved within the last twelve months of your
employment with the Company or a subsidiary of the Company, including any
product, investigational compound, technology, service or line of business which
the Company is developing and of which you had knowledge, and you and the
Competing Business provide the Company written assurances of this fact prior to
your commencing such affiliation;




(iii)
[with respect to executives], during the Non-Competition and Non-Solicitation
Period, employ, solicit for employment, solicit, induce, encourage, or
participate in soliciting, inducing or encouraging any Company employee who is
employed by the Company or who was employed by the Company within the twelve
months preceding the termination of your employment with the Company for any
reason, to terminate or reduce his or her or its relationship with the Company
or any of its affiliates, successors or assigns (the “Related Parties”); This
restriction includes, but is not limited to, participation in any parts of the
staffing and hiring processes involving a candidate regardless of the means by
which the new employer became aware of the candidate;

6

--------------------------------------------------------------------------------

(iv)
during the Non-Competition and Non-Solicitation Period, solicit, induce,
encourage, or appropriate or attempt to solicit, divert or appropriate, by use
of Confidential Information or otherwise, any existing or prospective customer,
vendor or supplier of the Company or any Related Parties to terminate, cancel or
otherwise reduce its relationship with the Company or any Related Parties;




(v)
during the Non-Competition and Non-Solicitation Period, contact, call upon or
solicit any existing customer of the Company or its Related Parties, or
prospective customer of the Company or its Related Parties, that you became
aware of or was introduced to in the course of your duties for the Company or
its Related Parties, or otherwise divert or take away from the Company or its
Related Parties the business of any current or prospective customer of the
Company or its Related Parties; or




(vi)
during the Non-Competition and Non-Solicitation Period, engage in any activity
that is harmful to the interests of the Company or its Related Parties,
including, without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.




(d)
Rescission, Forfeiture and Other Remedies.  If the Company determines that you
have violated any applicable provisions of Section 3(c) above during the
Non-Competition and Non-Solicitation Period, in addition to injunctive relief
and damages, you agree and covenant that:

 

(i)
any unvested portion of the RSUs and all shares issued in settlement of any
previously vested RSUs that remain subject to the Post-Vest Holding Period, in
each case, shall be immediately rescinded;




(ii)
you shall automatically forfeit any rights you may have with respect to the RSUs
or any shares issued in settlement of any previously vested RSUs that remain
subject to the Post-Vest Holding Period, in each case, as of the date of such
determination;




(iii)
[if the Post-Vest Holding period shall lapse with respect to shares issued in
settlement of any previously vested RSUs within the twelve-month period
immediately preceding a violation of Section 3(c) above (or following the date
of any such violation), upon the Company’s demand, you shall immediately deliver
to it a certificate or certificates for shares of Common Stock that you acquired
upon settlement of such RSUs (or an equivalent number of other shares);] and




(iv)
the foregoing remedies set forth in this Section 3(d) shall not be the Company’s
exclusive remedies.  The Company reserves all other rights and remedies
available to it at law or in equity.




(e)
Definitions.  For purposes of this Agreement, the following definitions shall
apply:

 

(i)
“Competitive Business” means any business that is engaged in or is about to
become engaged in the development, production or sale of any product,
investigational compound, technology, process, service or line of business
concerning the treatment of any disease, which product, investigational
compound, technology, process, service or line of business resembles or competes
with any product, investigational compound, technology, process, service or line
of business that was sold by, or in development at, the Company or a subsidiary
of the Company during your employment with the Company or a subsidiary of the
Company.




(ii)
Because of the global nature of the Company’s business, it is agreed that the
restrictions set forth above shall apply in the “Restricted Area,” defined as
including without limitation the continent, country and the geographic regions
where you worked in and were responsible for while employed by the Company or a
subsidiary of the Company, and any other geographic area (country, province,
state, city or other political subdivision) in which the Company or a subsidiary
of the Company is engaged in business and/or is otherwise selling products or
services at the time you ceased working for the Company or a subsidiary of the
Company;

7

--------------------------------------------------------------------------------

 (iii)
The “Non-Competition and Non-Solicitation Period” shall be the period during
which Employee is employed by the Company or a subsidiary of the Company and
twelve (12) months after the end of Employee’s term of employment with and/or
work for the Company or a subsidiary of the Company for any reason, (e.g.,
restriction applies regardless of the reason for termination and includes
voluntary and involuntary termination) (hereinafter “Termination Date”);



(A)
provided, in the event that the Company or a subsidiary of the Company files an
action to enforce rights arising out of this Agreement, the Non-Competition and
Non-Solicitation Period shall be extended for all periods of time in which you
are determined by the Court or other authority to have been in violation of the
provisions of Section 3(c).




(f)
Severability.  You acknowledge and agree that the period, scope and geographic
areas of restriction imposed upon you by this Section 3 are fair and reasonable
and are reasonably required for the protection of the Company.  In case any one
or more of the provisions contained in this Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired and this Agreement shall nevertheless continue to be valid and
enforceable as though the invalid provisions were not part of this Agreement. 
If the final judgment of a court of competent jurisdiction or other authority
declares that any term or provision hereof is invalid, illegal or unenforceable,
the parties agree that the court making such determination shall have the power
to reduce the scope, duration, area or applicability of the term or provision,
to delete specific words or phrases, or to replace any invalid, illegal or
unenforceable term or provision with a term or provision that is valid, legal
and enforceable to the maximum extent permissible under law and that comes
closest to expressing the intention of the invalid, illegal or unenforceable
term or provision.  You acknowledge and agree that your covenants under this
Agreement are ancillary to your employment relationship with the Company or a
subsidiary of the Company, but shall be independent of any other contractual
relationship between you and the Company or a subsidiary of the Company. 
Consequently, the existence of any claim or cause of action that you may have
against the Company or a subsidiary of the Company shall not constitute a
defense to the enforcement of this Agreement by the Company or a subsidiary of
the Company, nor an excuse for noncompliance with this Agreement.

 

(g)
Additional Remedies.  You acknowledge and agree that any violation by you of
this paragraph will cause irreparable harm to the Company and its Related
Parties and the Company cannot be adequately compensated for such violation by
damages.  Accordingly, if you violate or threaten to violate this Agreement,
then, in addition to any other rights or remedies that the Company may have in
law or in equity, the Company shall be entitled, without the posting of a bond
or other security, to obtain an injunction to stop or prevent such violation,
including but not limited to obtaining a temporary or preliminary injunction
from a Delaware court pursuant Section 1(a) of the Mutual Arbitration Agreement
and Section 14 of this Agreement. You further agree that if the Company incurs
legal fees or costs in enforcing this Agreement, you will reimburse the Company
for such fees and costs.

 

(h)
Binding Obligations.  These obligations shall be binding both upon you, your
assigns, executors, administrators and legal representatives. At the inception
of or during the course of your employment, you may have executed agreements
that contain similar terms. Those agreements remain in full force and effect. 
In the event that there is a conflict between the terms of those agreements and
this Agreement, this Agreement will control.

 

(i)
Enforcement.  The Company retains discretion regarding whether or not to enforce
the terms of the covenants contained in this Section 3 and its decision not to
do so in your instance or anyone’s case shall not be considered a waiver of the
Company’s right to do so.

8

--------------------------------------------------------------------------------

(j)
Duty to Notify the Company and Third Parties.  During your employment with the
Company or a subsidiary of the Company and for a period of 12 months after your
termination of employment from the Company or a subsidiary of the Company, you
shall communicate your obligations under this Agreement to each subsequent
employer.  In addition, at least ten (10) business days prior to commencing
employment with a new employer, you shall advise the Company of the name and
address of your intended future employer, the title of the position that you
have been offered with that subsequent employer, the product and/or
investigational compound responsibilities that you will have with the subsequent
employer and such information as the Company may request that will assist the
Company in evaluating whether such prospective employment would violate this
Agreement (except that you need not provide any information that would
constitute a trade secret or confidential information of any other party).  If
you are actively employed by the Company or a subsidiary of the Company at the
time that you accept a position with a new employer, you are required to notify
the Company and provide this information immediately upon your acceptance of the
position with the new employer and the Company may choose, in its sole
discretion, to limit your duties in your position with the Company or a
subsidiary of the Company and restrict your access to Company premises, systems,
products, information and employees during the notice period.  You understand
and agree that the notice requirement set forth in this Section 3(j) is
reasonable and necessary to permit the Company to determine whether, in its
view, your proposed new position could lead to a violation of this Agreement. 
Upon receiving information provided concerning your intended future employment,
the Company will evaluate that information and attempt in good faith to engage
you in a discussion regarding the applicability and effect of the covenants in
this Agreement upon that employment prior to the Company commencing legal action
to enforce those covenants.  You also authorize the Company to notify third
parties, including without limitation, customers and actual or potential
employers, of the terms of this Agreement and your obligations hereunder upon
your separation from the Company group or your separation from employment with
any subsequent employer during the Non-Competition and Non-Solicitation Period,
by providing a copy of this Agreement or otherwise.

 
4.
RESPONSIBILITY FOR TAXES



You acknowledge that, regardless of any action taken by the Company, any
subsidiary or affiliate of the Company, including your employer (“Employer”),
the ultimate liability for all income tax (including federal, state, local and
non-U.S. taxes), social security, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you or deemed by the Company or the Employer to be an
appropriate charge to you even if legally applicable to the Company or the
Employer (“Tax-Related Items”) is and remains your responsibility and may exceed
the amount actually withheld by the Company or the Employer, if any.  You
further acknowledge that the Company, any subsidiary or affiliate and/or the
Employer: (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including the
grant of the RSUs, the vesting of RSUs, the conversion of the RSUs into shares
of Common Stock or the receipt of an equivalent cash payment, the lapse of any
Post-Vest Holding Period, the subsequent sale of any shares of Common Stock
acquired at settlement and the receipt of any dividends; and, (b) do not commit
to structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result.  Further, if you are subject to Tax-Related Items in more than one
jurisdiction, you acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.


Prior to the relevant taxable event or tax withholding, as applicable, you agree
to make adequate arrangements satisfactory to the Company or the Employer to
satisfy all Tax-Related Items.  In this regard, by your acceptance of the RSUs,
you authorize the Company and/or the Employer, or their respective agents, at
their discretion, to satisfy any applicable withholding obligations with regard
to all Tax-Related Items by one or a combination of the following:


(a)
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or



(b)
irrespective of any Post-Vest Holding Period, withholding from proceeds of the
sale of shares of Common Stock acquired upon settlement of the RSUs either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization without further consent); or

9

--------------------------------------------------------------------------------

(c)
irrespective of any Post-Vest Holding Period, withholding in shares of Common
Stock to be issued upon settlement of the RSUs;



provided, however, if you are a Section 16 officer of the Company under the
Exchange Act, then the Company will withhold shares of Common Stock upon the
relevant taxable or tax withholding event, as applicable, unless the use of such
withholding method is problematic under applicable tax or securities law or has
materially adverse accounting consequences, in which case, the obligation for
Tax-Related Items may be satisfied by one or a combination of methods (a) and
(b) above.


The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding rates or other applicable withholding
rates, including maximum rates applicable in your jurisdiction(s), in which case
you may receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent.  If the obligation for Tax-Related
Items is satisfied by withholding in shares of Common Stock, for tax purposes,
you are deemed to have been issued the full number of shares of Common Stock
subject to the vested RSUs, notwithstanding that a number of the shares of
Common Stock are held back solely for the purpose of paying the Tax-Related
Items.


Finally, you agree to pay to the Company or the Employer, including through
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer, any amount of Tax-Related Items that the Company or
the Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described.  The Company may refuse to issue or deliver the shares or the
proceeds of the sale of shares of Common Stock, if you fail to comply with your
obligations in connection with the Tax-Related Items.


Notwithstanding anything in this Section 4 to the contrary, to avoid a
prohibited acceleration under Section 409A, if shares of Common Stock subject to
RSUs will be sold on your behalf (or withheld) to satisfy any Tax-Related Items
arising prior to the date of settlement of the RSUs, then to the extent that any
portion of the RSUs that is considered nonqualified deferred compensation
subject to Section 409A, then the number of such shares sold on your behalf (or
withheld) shall not exceed the number of shares that equals the liability for
Tax-Related Items with respect to such shares.


5.
DIVIDENDS AND ADJUSTMENTS




(a)
Dividends or dividend equivalents are not paid, accrued or accumulated on RSUs
during the Restricted Period, except as provided in Section 5(b).

 

(b)
The number of your RSUs and/or other related terms shall be appropriately
adjusted, in order to prevent dilution or enlargement of your rights with
respect to RSUs, to reflect any changes in the outstanding shares of Common
Stock resulting from any event referred to in Plan Section 11(c) or any other
“equity restructuring” as defined in FASB ASC Topic 718.

 
6.
EFFECT ON OTHER BENEFITS



In no event shall the value, at any time, of the RSUs or any other payment under
this Agreement be included as compensation or earnings for purposes of any other
compensation, retirement, or benefit plan offered to employees of the Company or
any subsidiary of the Company unless otherwise specifically provided for in such
plan.  The RSUs and the underlying shares of Common Stock (or their cash
equivalent), and the income and value of the same, are not part of normal or
expected compensation or salary for any purpose including, but not limited to,
calculation of any severance, resignation, termination, redundancy or
end-of-service payments, holiday pay, bonuses, long-service awards,
leave-related payments, pension or retirement benefits, or similar mandatory
payments.
10

--------------------------------------------------------------------------------

7.
ACKNOWLEDGMENT OF NATURE OF PLAN AND RSUs



In accepting the RSUs, you acknowledge, understand and agree that:



(a)
The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;

 

(b)
The Award of RSUs is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future awards of RSUs, or benefits in
lieu of RSUs even if RSUs have been awarded in the past;

 

(c)
All decisions with respect to future awards of RSUs or other awards, if any,
will be at the sole discretion of the Company;

 

(d)
Your participation in the Plan is voluntary;

 

(e)
The RSUs and the shares of Common Stock subject to the RSUs, and the income and
value of same, are not intended to replace any pension rights or compensation;

 

(f)
Unless otherwise agreed with the Company, the RSUs and the shares of Common
Stock subject to the RSUs, and the income from and value of the same, are not
granted as consideration for, or in connection with, the service you may provide
as a director of a subsidiary or an affiliate of the Company;

 

(g)
The future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;

 

(h)
No claim or entitlement to compensation or damages arises from the forfeiture of
RSUs, resulting from termination of your employment with the Company, or any of
its subsidiaries or affiliates, including the Employer (for any reason
whatsoever and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any);

 

(i)
Unless otherwise provided in the Plan or by the Company in its discretion, the
RSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the RSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares of the Company; and

 

(j)
The following provisions apply only if you are providing services outside the
United States: (i) the Award and the shares of Common Stock subject to the RSUs,
and the income from and value of same, are not part of normal or expected
compensation or salary for any purpose; and (ii) neither the Company, the
Employer nor any subsidiary or affiliate of the Company shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the RSUs or of any amounts due to you
pursuant to the settlement of the RSUs or the subsequent sale of any shares of
Common Stock acquired upon settlement.

 
8.
NO ADVICE REGARDING GRANT



The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying shares of Common Stock.  You should
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.


9.
RIGHT TO CONTINUED EMPLOYMENT



Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or affiliate of the Company or
any specific position or level of employment with the Company or any subsidiary
or affiliate of the Company or affect in any way the right of the Employer to
terminate your employment without prior notice at any time for any reason or no
reason.
11

--------------------------------------------------------------------------------

10.
ADMINISTRATION; UNFUNDED OBLIGATIONS



The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, any
subsidiary or affiliate, you, and all interested parties.  Any provision for
distribution in settlement of your RSUs and other obligations hereunder shall be
by means of bookkeeping entries on the books of the Company and shall not create
in you or any beneficiary any right to, or claim against any, specific assets of
the Company, nor result in the creation of any trust or escrow account for you
or any beneficiary.  You and any of your beneficiaries entitled to any
settlement or distribution hereunder shall be a general creditor of the Company.


11.
DEEMED ACCEPTANCE



You are required to accept the terms and conditions set forth in this Agreement
prior to the Vesting Date in order for you to receive the Award granted to you
hereunder.  If you wish to decline this Award, you must reject this Agreement
prior to the Vesting Date.  For your benefit, if you have not rejected the
Agreement prior to the Vesting Date, you will be deemed to have automatically
accepted this Award and all the terms and conditions set forth in this
Agreement.  Deemed acceptance will allow the shares to be released to you in a
timely manner and once released, you waive any right to assert that you have not
accepted the terms hereof.


12.
AMENDMENT TO PLAN



This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that, subject to Sections 19, 21 and 23, and the provisions of
Addendum A hereto, the Award which is the subject of this Agreement may not be
materially adversely affected by any amendment or termination of the Plan
approved after the Award Date without your written consent.


13.
SEVERABILITY AND VALIDITY



The various provisions of this Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


14.
GOVERNING LAW, JURISDICTION AND VENUE



This Agreement and Award grant shall be governed by the substantive laws (but
not the choice of law rules) of the State of Delaware.  The forum in which
disputes arising under this RSU grant and Agreement shall be decided depends on
whether you are subject to the Mutual Arbitration Agreement.



(a)
If you are subject to the Mutual Arbitration Agreement, any dispute that arises
under this RSU grant or Agreement shall be governed by the Mutual Arbitration
Agreement.  Any application to a court under Section 1(a) of the Mutual
Arbitration Agreement for temporary or preliminary injunctive relief in aid of
arbitration or for the maintenance of the status quo pending arbitration shall
exclusively be brought and conducted in the courts of Wilmington, Delaware, or
the federal courts for the United States District Court for the District of
Delaware, and no other courts where this RSU grant is made and/or performed.
 The parties hereby submit to and consent to the jurisdiction of the State of
Delaware for purposes of any such application for injunctive relief.

 

(b)
If you are not subject to the Mutual Arbitration Agreement, this Agreement and
Award grant shall be governed by the substantive laws (but not the choice of law
rules) of the State of Delaware.  For purposes of litigating any dispute that
arises under this RSU grant or Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Delaware, agree that such litigation
shall exclusively be conducted in the courts of Wilmington, Delaware, or the
federal courts for the United States District Court for the District of
Delaware, and no other courts where this RSU grant is made and/or performed.

12

--------------------------------------------------------------------------------

15.
SUCCESSORS



This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.

16.
ELECTRONIC DELIVERY AND ACCEPTANCE



The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic systems established and
maintained by the Company or a third party designated by the Company.


17.
INSIDER TRADING/MARKET ABUSE LAWS



You acknowledge that, depending on your country or broker’s country, or the
country in which Common Stock is listed, you may be subject to insider trading
restrictions and/or market abuse laws in applicable jurisdictions, which may
affect your ability to accept, acquire, sell or attempt to sell, or otherwise
dispose of the shares of Common Stock, rights to shares of Common Stock (e.g.,
RSUs)  or rights linked to the value of Common Stock, during such times as you
are considered to have “inside information” regarding the Company (as defined by
the laws or regulations in applicable jurisdictions, including the United States
and your country).  Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you placed before possessing inside
information.  Furthermore, you may be prohibited from (i) disclosing insider
information to any third party, including fellow employees and (ii) “tipping”
third parties or causing them to otherwise buy or sell securities.  Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy.   You acknowledge that it is your responsibility to comply with
any applicable restrictions, and you should speak to your personal advisor on
this matter.


18.
LANGUAGE



You acknowledge that you are proficient in the English language, or have
consulted with an advisor who is sufficiently proficient in English, so as to
allow you to understand the terms of this Agreement, the Plan and any other
Plan-related documents. If you have received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


19.
COMPLIANCE WITH LAWS AND REGULATIONS



Notwithstanding any other provisions of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the shares of Common Stock, you understand that the
Company will not be obligated to issue any shares of Common Stock pursuant to
the vesting of the RSUs, if the issuance of such Common Stock shall constitute a
violation by you or the Company of any provision of law or regulation of any
governmental authority.  Further, you agree that the Company shall have
unilateral authority to amend the Plan and the Agreement without your consent to
the extent necessary to comply with securities or other laws applicable to
issuance of shares.  Any determination by the Company in this regard shall be
final, binding and conclusive.


20.
ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER



This Agreement contains the entire understanding of the parties, provided that,
if you are subject to the Mutual Arbitration Agreement, then the Mutual
Arbitration Agreement is hereby incorporated into and made a part of this
Agreement.  Subject to Sections 19, 21 and 23, and the provisions of Addendum A,
this Agreement shall not be modified or amended except in writing duly signed by
the parties, except that the Company may adopt a modification or amendment to
the Agreement that is not materially adverse to you in writing signed only by
the Company.  Any waiver of any right or failure to perform under this Agreement
shall be in writing signed by the party granting the waiver and shall not be
deemed a waiver of any subsequent failure to perform. 
13

--------------------------------------------------------------------------------

21.
ADDENDUM A



Your RSUs shall be subject to any special provisions set forth in Addendum A to
this Agreement for your country, if any.  If you relocate to one of the
countries included in Addendum A, the special provisions for such country shall
apply to you, without your consent, to the extent the Company determines that
the application of such provisions is necessary or advisable for legal or
administrative reasons.  Addendum A constitutes part of this Agreement.


22.
FOREIGN ASSET/ACCOUNT REPORTING REQUIREMENTS AND EXCHANGE CONTROLS



Your country may have certain foreign asset and/or foreign account reporting
requirements and exchange controls which may affect your ability to acquire or
hold shares of Common Stock under the Plan or cash received from participating
in the Plan (including from any dividends paid on shares of Common Stock sale
proceeds resulting from the sale of shares of Common Stock acquired under the
Plan) in a brokerage or bank account outside your country.  You may be required
to report such accounts, assets or transactions to the tax or other authorities
in your country.  You also may be required to repatriate sale proceeds or other
funds received as a result of your participation in the Plan to your country
through a designated bank or broker within a certain time after receipt.  You
acknowledge that it is your responsibility to be compliant with such
regulations, and you should consult your personal legal advisor for any details.


23.
IMPOSITION OF OTHER REQUIREMENTS



The Company reserves the right to impose other requirements on your
participation in the Plan, on the RSUs and on any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
 
 
For the Company
 
 
 
 
Bristol-Myers Squibb Company
 
 
 
  By       Senior Vice President, Global Human Resources 



I have read this Agreement in its entirety.  I understand that this Award has
been granted to provide a means for me to acquire and/or expand an ownership
position in Bristol-Myers Squibb Company.  I acknowledge and agree that sales of
shares will be subject to the Company’s policies regulating trading by
employees.  In accepting this Award, I hereby agree that Fidelity, or such other
vendor as the Company may choose to administer the Plan, may provide the Company
with any and all account information for the administration of this Award.


                I hereby agree to all the terms, restrictions and conditions set
forth in the Agreement, including, but not limited to the Post-Vest Holding
Period and post-employment covenants described therein.


14

--------------------------------------------------------------------------------

Addendum A


BRISTOL-MYERS SQUIBB COMPANY
SPECIAL PROVISIONS FOR RSUs IN CERTAIN COUNTRIES
 
Unless otherwise provided below, capitalized terms used but not defined herein
shall have the same meanings assigned to them in the Plan and the Agreement. 
This Addendum A includes special country-specific terms that apply if you are
residing and/or working in one of the countries listed below. This Addendum A is
part of the Agreement.
 
This Addendum A also includes information of which you should be aware with
respect to your participation in the Plan.  For example, certain individual
exchange control reporting requirements may apply upon vesting of the RSUs
and/or sale of Common Stock.  The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
January 2019 and is provided for informational purposes.  Such laws are often
complex and change frequently, and results may be different based on the
particular facts and circumstances.  As a result, the Company strongly
recommends that you do not rely on the information noted herein as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time your RSUs vest or
are settled, or you sell shares of Common Stock acquired under the Plan.
 
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result.  Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.
 
Finally, if you are a citizen or resident of a country other than the one in
which you currently are residing and/or working, transfer employment after the
RSUs are granted to you, or are considered a resident of another country for
local law purposes, the information contained herein for the country you are
residing and/or working in at the time of grant may not be applicable to you,
and the Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to you.  If you transfer
residency and/or employment to another country or are considered a resident of
another country listed in this Addendum A after the RSUs are granted to you, the
terms and/or information contained for that new country (rather than the
original grant country) may be applicable to you.
 
All Countries
 
Retirement. The following provision supplements Section 2 of the Agreement:
 
Notwithstanding the foregoing, if the Company receives a legal opinion that
there has been a legal judgment and/or legal development in your jurisdiction
that likely would result in the favorable treatment that applies to the RSUs or
in the event of your Retirement being deemed unlawful and/or discriminatory, the
provisions of Section 2 regarding the treatment of the RSUs in the event of your
Retirement shall not be applicable to you.
 
All Non-European Union/Non-European Economic Area Countries
 
Data Privacy Consent.


By accepting the Award, you explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in the Agreement by and among, as applicable, the Employer, the
Company and its other subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.


You understand that the Company, the Employer and other subsidiaries and
affiliates of the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
email address, date of birth, employee ID, social security number, passport or
other identification number (e.g., resident registration number), tax code, hire
date, termination date, termination code, division name, division code, region
name, salary grade, nationality, job title, any shares of stock or directorships
held in the Company, details of all RSUs or any other entitlement to shares
awarded, canceled, vested, unvested or outstanding in your favor (“Data”), for
the purpose of implementing, administering and managing the Plan.


15

--------------------------------------------------------------------------------

 
You understand that Data will be transferred to Fidelity Stock Plan Services and
certain of its affiliates (“Fidelity”), or such other stock plan service
provider as may be selected by the Company in the future, which assist in the
implementation, administration and management of the Plan.  You understand that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g. the United States) may have different data
privacy laws and protections than your country.  You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative.  You authorize the Company, Fidelity and other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the shares of Common Stock received
upon vesting of the RSUs may be deposited.  You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan.  You understand that if you reside outside the United
States, you may, at any time, view Data, request information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting your local
human resources representative.  Further, you understand that you are providing
the consents herein on a purely voluntary basis.  If you do not consent, or if
you later seek to revoke your consent, your employment status or service with
the Employer will not be affected; the only consequence of refusing or
withdrawing your consent is that the Company would not be able to grant RSUs or
other equity awards to you or administer or maintain such awards.  Therefore,
you understand that refusing or withdrawing your consent may affect your ability
to participate in the Plan.  For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.


Upon request of the Company or the Employer, you agree to provide a separate
executed data privacy consent form (or any other agreements or consents that may
be required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
your participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future.  You understand and agree that you will
not be able to participate in the Plan if you fail to provide any such consent
or agreement requested by the Company and/or the Employer.
 
Argentina
 
Labor Law Policy and Acknowledgement.  This provision supplements Section 7 of
the Agreement:
 
By accepting the RSUs, you acknowledge and agree that the grant of RSUs is made
by the Company (not the Employer) in its sole discretion and that the value of
the RSUs or any shares of Common Stock acquired under the Plan shall not
constitute salary or wages for any purpose under Argentine labor law, including,
but not limited to, the calculation of (i) any labor benefits including, but not
limited to, vacation pay, thirteenth salary, compensation in lieu of notice,
annual bonus, disability, and leave of absence payments, etc., or (ii) any
termination or severance indemnities or similar payments.
 
If, notwithstanding the foregoing, any benefits under the Plan are considered
salary or wages for any purpose under Argentine labor law, you acknowledge and
agree that such benefits shall not accrue more frequently than on the vesting
date.
 
Securities Law Information.  Neither the RSUs nor the underlying shares of
Common Stock are publicly offered or listed on any stock exchange in Argentina.
 
Exchange Control Information.  Certain restrictions and requirements may apply
if and when you transfer proceeds from the sale of shares of Common Stock or any
cash dividends paid with respect to such shares into Argentina.
16

--------------------------------------------------------------------------------

Exchange control regulations in Argentina are subject to change.  You should
speak with your personal legal advisor regarding any exchange control
obligations that you may have prior to vesting in the RSUs or remitting funds
into Argentina, as you are responsible for complying with applicable exchange
control laws.
 
Foreign Asset/Account Reporting Information.  Argentinian residents must report
any shares of Common Stock acquired under the Plan and held by the resident as
of December 31st of each year to the Argentine tax authorities on their annual
tax return for that year.


Australia
 
Compliance with Laws.  Notwithstanding anything else in the Agreement, you will
not be entitled to, and shall not claim, any benefit under the Plan if the
provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth), any other provision of that Act, or any other
applicable statute, rule or regulation which limits or restricts the giving of
such benefits.  Further, the Employer is under no obligation to seek or obtain
the approval of its shareholders in general meeting for the purpose of
overcoming any such limitation or restriction.
 
Australian Offer Document.  The offer of RSUs is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order CO 14/1000.  Additional details are set forth in the Offer Document for
the offer of RSUs to Australian resident employees, which will be provided to
you with the Agreement.
 
Tax Information.  The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
 
Exchange Control Information.  Exchange control reporting is required for
inbound cash transactions exceeding A$10,000 and inbound international fund
transfers of any value, that do not involve an Australian bank.
 
Austria
 
Exchange Control Information.  If you hold shares of Common Stock under the Plan
outside of Austria (even if you hold them outside of Austria at a branch of an
Austrian bank) or cash (including proceeds from the sale of Common Stock), you
may be required to submit a report to the Austrian National Bank as follows: (i)
on a quarterly basis if the value of the Common Stock as of any given quarter
meets or exceeds €30,000,000; and (ii) on an annual basis if the value of the
Common Stock as of December 31 meets or exceeds €5,000,000.  The deadline to
file the quarterly report is the 15th day of the month following the end of the
respective quarter.  The deadline to file the annual report is January 31 of the
following year.
 
When shares of Common Stock are sold, there may be exchange control obligations
if the cash proceeds from the sale are held outside Austria.  If the transaction
volume of all your cash accounts abroad meets or exceeds €10,000,000, the
movements and the balance of all accounts must be reported monthly, as of the
last day of the month, on or before the fifteenth day of the following month. 
If the transaction value of all cash accounts abroad is less than €10,000,000,
no ongoing reporting requirements apply.
 
Belgium
 
Foreign Asset/Account Reporting Information.  If you are a Belgian resident, you
are required to report any taxable income attributable to the grant of the RSUs
on your annual tax return.  In addition, if you are a Belgian resident, you are
required to report any securities held (including shares of Common Stock) or
bank accounts (including brokerage accounts) you maintain outside of Belgium on
your annual tax return. In a separate report, you will be required to provide
the National Bank of Belgium with certain details regarding such foreign
accounts (including the account number, bank name and country in which any such
account was opened).  The forms to complete this report are available on the
website of the National Bank of Belgium.
 
Stock Exchange Tax Information.  A stock exchange tax applies to transactions
executed by a Belgian resident through a non-Belgian financial intermediary,
such as a U.S. broker.  The stock exchange tax likely will apply when shares of
Common Stock acquired under the Plan are sold.  You should consult with your tax
or financial advisor for additional details on your obligations with respect to
the stock exchange tax.
17

--------------------------------------------------------------------------------

Brokerage Account Tax Information. You may be subject to a brokerage account tax
if the average annual value of securities (including shares of Common Stock
acquired under the Plan) held by you in a brokerage account exceeds certain
thresholds.  As the calculation of this tax is complex, you should consult your
personal tax advisor for more details.
 
Brazil
 
Labor Law Policy and Acknowledgement. This provision supplements Section 7 of
the Agreement:
 
By accepting the RSUs, you acknowledge and agree that (i) you are making an
investment decision and (ii) the value of the underlying shares of Common Stock
is not fixed and may increase or decrease in value over the Restricted Period.
 
Compliance with Laws.  By accepting the RSUs, you agree that you will comply
with Brazilian law when you vest in the RSUs, lapse in the Post-Vest Holding
Period and sell shares of Common Stock. You also agree to report and pay any and
all taxes associated with the vesting of the RSUs, lapse in the Post-Vest
Holding Period, the sale of the shares of Common Stock acquired pursuant to the
Plan and the receipt of any dividends.
 
Foreign Asset/Account Reporting.  You must prepare and submit a declaration of
assets and rights held outside of Brazil to the Central Bank on an annual basis
if you hold assets or rights valued at more than US$100,000.  Quarterly
reporting is required if such amount exceeds US$100,000,000.  The assets and
rights that must be reported include shares of Common Stock.
 
Tax on Financial Transaction (IOF).  Repatriation of funds (e.g., sale proceeds)
into Brazil and the conversion of USD into BRL associated with such fund
transfers may be subject to the Tax on Financial Transactions.  It is your sole
responsibility to comply with any applicable Tax on Financial Transactions
arising from your participation in the Plan.
 
Bulgaria
 
Foreign Asset/Account Reporting Information.  You may be required to report
annually to the Bulgarian National Bank details of your receivables in bank
accounts held abroad as well as your securities held abroad if the aggregate
value of such receivables and securities is equal to or exceeds a certain
threshold.
 
Canada
 
Settlement of RSUs.  Notwithstanding any terms or conditions of the Plan or the
Agreement to the contrary, RSUs will be settled in shares of Common Stock only,
not cash.
 
Securities Law Information.  You acknowledge and agree that you will sell shares
of Common Stock acquired through participation in the Plan only outside of
Canada through the facilities of a stock exchange on which the Common Stock is
listed.  Currently, the shares of Common Stock are listed on the New York Stock
Exchange.
 
Termination of Employment.  This provision replaces the second paragraph of
Section 2(h)(v) of the Agreement:
 
In the event of termination of your employment (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), unless otherwise provided in this Agreement or the Plan, your right to
vest in the RSUs, if any, will terminate effective as of the date that is the
earlier of (1) the date upon which your employment with the Company or any of
its subsidiaries is terminated; (2) the date you are no longer actively employed
by or providing services to the Company or any of its subsidiaries; or (3) the
date you receive written notice of termination of employment, regardless of any
notice period or period of pay in lieu of such notice required under applicable
laws (including, but not limited to statutory law, regulatory law and/or common
law); the Committee shall have the exclusive discretion to determine when you
are no longer employed or actively providing services for purposes of the RSUs
(including whether you may still be considered employed or actively providing
services while on a leave of absence).
18

--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information.  You may be required to report your
foreign specified property on Form T1135 (Foreign Income Verification Statement)
if the total cost of your foreign specified property exceeds C$100,000 at any
time in the year.  Foreign specified property includes cash held outside of
Canada and shares of Common Stock acquired under the Plan, and rights to receive
shares of Common Stock (e.g., RSUs).  Thus, RSUs must be reported - generally at
a nil cost - if the C$100,000 cost threshold is exceeded because of other
foreign specified property.  The Form T1135 must be filed by April 30 of the
following year.  When shares of Common Stock are acquired, their cost generally
is the adjusted cost base (“ACB”) of the shares of Common Stock.  The ACB would
ordinarily equal the fair market value of the shares of Common Stock at the time
of acquisition, but if you own other shares of Common Stock of the same company,
this ACB may have to be averaged with the ACB of the other shares of Common
Stock.  You should consult with your personal tax advisor to determine your
reporting requirements.
 
The following provision applies if you are resident in Quebec:
 
Data Privacy.  This provision supplements the Data Privacy Consent provision
above in this Addendum A:
 
You hereby authorize the Company, the Employer and their representatives to
discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved with the administration and operation
of the Plan.  You further authorize the Company and its subsidiaries to disclose
and discuss the Plan with their advisors.  You further authorize the Company and
its subsidiaries to record such information and to keep such information in your
employee file.
 
Chile
 
Securities Law Information.  The offer of the RSUs constitutes a private
offering in Chile effective as of the Award Date.  The offer of RSUs is made
subject to general ruling n° 336 of the Commission for the Financial Market
(Comisión para el Mercado Financiero, “CMF”).  The offer refers to securities
not registered at the securities registry or at the foreign securities registry
of the CMF, and, therefore, such securities are not subject to oversight of the
CMF.  Given the RSUs are not registered in Chile, the Company is not required to
provide information about the RSUs or shares of Common Stock in Chile.  Unless
the RSUs and/or the shares of Common Stock are registered with the CMF, a public
offering of such securities cannot be made in Chile.
 
Esta oferta de Unidades de Acciones Restringidas (“RSU”) constituye una oferta
privada de valores en Chile y se inicia en la Fecha de la Concesión.  Esta
oferta de RSU se acoge a las disposiciones de la Norma de Carácter General Nº
336 (“NCG 336”) de la Comisión para el Mercado Financiero (“CMF”).  Esta oferta
versa sobre valores no inscritos en el Registro de Valores o en el Registro de
Valores Extranjeros que lleva la CMF, por lo que tales valores no están sujetos
a la fiscalización de ésta.  Por tratarse los RSU de valores no registrados en
Chile, no existe obligación por parte de la Compañía de entregar en Chile
información pública respecto de los RSU or sus Acciones.  Estos valores no
podrán ser objeto de oferta pública en Chile mientras no sean inscritos en el
Registro de Valores correspondiente.
 
Exchange Control Information.  You are responsible for complying with foreign
exchange requirements in Chile.  You should consult with your personal legal
advisor regarding any applicable exchange control obligations prior to vesting
in the RSUs or receiving proceeds from the sale of shares of Common Stock
acquired at vesting or cash dividends.
 
You are not required to repatriate funds obtained from the sale of shares of
Common Stock or the receipt of any dividends.  However, if you decide to
repatriate such funds, you must do so through the Formal Exchange Market if the
amount of funds exceeds US$10,000.  In such case, you must report the payment to
a commercial bank or registered foreign exchange office receiving the funds.  If
your aggregate investments held outside of Chile exceed US$5,000,000 (including
shares of Common Stock and any cash proceeds obtained under the Plan) in the
relevant calendar year, you must report the investments quarterly to the Central
Bank.  Annex 3.1 of Chapter XII of the Foreign Exchange Regulations must be used
to file this report.  Please note that exchange control regulations in Chile are
subject to change.
19

--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information.  The Chilean Internal Revenue
Service (“CIRS”) requires all taxpayers to provide information annually
regarding:  (i) the taxes paid abroad which they will use as a credit against
Chilean income taxes, and (ii) the results of foreign investments which must be
submitted electronically through the CIRS website at www.sii.cl in accordance
with applicable deadlines.


You should consult with your personal legal advisor regarding how to register
with the CIRS as you may be ineligible to receive certain foreign tax credits if
you fail to meet the applicable reporting requirements.  Exchange control and
tax reporting requirements in Chile are subject to change, and you should
consult with your personal legal and tax advisor regarding any reporting
obligations that you may have in connection with the RSUs.
 
China
 
The following provisions apply if you are subject to the exchange control
regulations in China, as determined by the Company in its sole discretion:
 
Sales of Shares of Common Stock.  To comply with exchange control regulations in
China, irrespective of any Post-Vest Holding Period, you agree that the Company
is authorized to force the sale of all or a portion of the shares of Common
Stock to be issued to you upon vesting and settlement of the RSUs at any time
(including immediately upon vesting, the lapse of the Post-Vest Holding Period
or after termination of your employment, as described below), and you expressly
authorize the Company’s designated broker to complete the sale of such shares of
Common Stock.  You agree to sign any agreements, forms and/or consents that may
be reasonably requested by the Company (or the designated broker) to effectuate
the sale of the shares of Common Stock and shall otherwise cooperate with the
Company with respect to such matters, provided that you shall not be permitted
to exercise any influence over how, when or whether the sales occur.  You
acknowledge that the Company’s designated broker is under no obligation to
arrange for the sale of the shares of Common Stock at any particular price.
 
Upon the sale of the shares of Common Stock, the Company agrees to pay the cash
proceeds from the sale of Common Stock (less any applicable Tax-Related Items,
brokerage fees or commissions) to you in accordance with applicable exchange
control laws and regulations, including, but not limited to, the restrictions
set forth in this Addendum A for China below under “Exchange Control
Information.”  Due to fluctuations in the Common Stock price and/or applicable
exchange rates between the vesting date and (if later) the date on which the
shares of Common Stock are sold, the amount of proceeds realized upon sale may
be more or less than the market value of the shares of Common Stock on the
vesting date (which typically is the amount relevant to determining your
Tax-Related Items liability).  You understand and agree that the Company is not
responsible for the amount of any loss you may incur and that the Company
assumes no liability for any fluctuations in the Common Stock price and/or any
applicable exchange rate.
 
Treatment of Shares of Common Stock and RSUs Upon Termination of Employment. 
Due to exchange control regulations in China, you understand and agree that,
irrespective of any Post-Vest Holding Period, any shares of Common Stock
acquired under the Plan and held by you in your brokerage account must be sold
no later than the last business day of the month following the month of your
termination of employment, or within such other period as determined by the
Company or required by the China State Administration of Foreign Exchange
(“SAFE”) (the “Mandatory Sale Date”).  This includes any portion of shares of
Common Stock that vest upon your termination of employment.  For example, if
your termination of employment occurs on March 14, 2019, then the Mandatory Sale
Date will be April 30, 2019.  You understand that any shares of Common Stock
held by you that have not been sold by the Mandatory Sale Date will
automatically be sold by the Company’s designated broker at the Company’s
direction (on your behalf pursuant to this authorization without further
consent), as described under “Sales of Shares of Common Stock” above.
 
If all or a portion of your RSUs become distributable upon your termination of
employment or at some time following your termination of employment, that
portion will vest and become distributable immediately upon termination of your
employment. Any shares of Common Stock distributed to you according to this
paragraph must be sold by the Mandatory Sale Date or will be sold by the
Company’s designated broker at the Company’s direction (on your behalf pursuant
to this authorization without further consent), as described under “Sales of
Shares of Common Stock” above.  You will not continue to vest in RSUs or be
entitled to any portion of RSUs after your termination of employment.


20

--------------------------------------------------------------------------------

Exchange Control Information.  You understand and agree that, to facilitate
compliance with exchange control requirements, you are required to hold any
shares of Common Stock to be issued to you upon vesting and settlement of the
RSUs in the account that has been established for you with the Company’s
designated broker and you acknowledge that you are prohibited from transferring
any such shares of Common Stock to another brokerage account.  In addition, you
are required to immediately repatriate to China the cash proceeds from the sale
of the shares of Common Stock issued upon vesting and settlement of the RSUs and
any dividends paid on such shares of Common Stock. You further understand that
such repatriation of the cash proceeds will be effectuated through a special
exchange control account established by the Company or its subsidiaries, and you
hereby consent and agree that the proceeds may be transferred to such special
account prior to being delivered to you.  The Company may deliver the proceeds
to you in U.S. dollars or local currency at the Company’s discretion.  If the
proceeds are paid in U.S. dollars, you understand that you will be required to
set up a U.S. dollar bank account in China so that the proceeds may be deposited
into this account. If the proceeds are converted to local currency, there may be
delays in delivering the proceeds to you and due to fluctuations in the Common
Stock trading price and/or the U.S. dollar/PRC exchange rate between the
sale/payment date and (if later) when the proceeds can be converted into local
currency, the proceeds that you receive may be more or less than the market
value of the Common Stock on the sale/payment date (which is the amount relevant
to determining your tax liability).  You agree to bear the risk of any currency
fluctuation between the sale/payment date and the date of conversion of the
proceeds into local currency.
 
You further agree to comply with any other requirements that may be imposed by
the Company in the future to facilitate compliance with exchange control
requirements in China.
 
Foreign Asset/Account Reporting Information.  PRC residents are required to
report to SAFE details of their foreign financial assets and liabilities, as
well as details of any economic transactions conducted with non-PRC residents,
either directly or through financial institutions.   Under these rules, you may
be subject to reporting obligations for the Common Stock or equity awards,
including RSUs, acquired under the Plan and Plan-related transactions.  It is
your responsibility to comply with this reporting obligation and you should
consult your personal advisor in this regard.
 
Colombia
 
Labor Law Policy and Acknowledgement. By accepting your Award of RSUs, you
expressly acknowledge that, pursuant to Article 15 of Law 50/1990 (Article 128
of the Colombian Labor Code), the RSUs and any payments you receive pursuant to
the RSUs are wholly discretionary and are a benefit of an extraordinary nature
that do not exclusively depend on your performance.  Accordingly, the Plan, the
RSUs and related benefits do not constitute a component of “salary” for any
legal purpose, including for purposes of calculating any and all labor benefits,
such as fringe benefits, vacation pay, termination or other indemnities, payroll
taxes, social insurance contributions, or any other outstanding
employment-related amounts, subject to the limitations provided in Law
1393/2010.
 
Exchange Control Information. You are responsible for complying with any and all
Colombian foreign exchange restrictions, approvals and reporting requirements in
connection with the RSUs and any shares of Common Stock acquired or funds
received under the Plan. This may include reporting obligations to the Central
Bank (Banco de la República). If applicable, you will be required to register
your investment in shares of Common Stock with the Central Bank, regardless of
the value of the investment. You should obtain proper legal advice to ensure
compliance with applicable Colombian regulations.
 
Securities Law Information.  The shares of Common Stock are not and will not be
registered with the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores) and therefore the shares of Common Stock may not
be offered to the public in Colombia.  Nothing in this document should be
construed as the making of a public offer of securities in Colombia.
 
Czech Republic
 
Exchange Control Information.  The Czech National Bank may require you to
fulfill certain notification duties in relation to the RSUs and the opening and
maintenance of a foreign account.  However, because exchange control regulations
change frequently and without notice, you should consult your personal legal
advisor prior to the vesting of the RSUs and the sale of shares of Common Stock
and before opening any foreign accounts in connection with the Plan to ensure
compliance with current regulations.  It is your responsibility to comply with
any applicable Czech exchange control laws.
21

--------------------------------------------------------------------------------

Denmark
 
Stock Option Act.  You acknowledge that you have received an Employer Statement
in Danish which includes a description of the terms of the RSUs as required by
the Danish Stock Option Act, to the extent that the Danish Stock Option Act
applies to the RSUs.
 
Foreign Asset/Account Reporting Information.  You must report any foreign
bank/broker accounts and any deposits and/or shares of Common Stock held in a
foreign bank or broker in your tax return.
 
Securities/Tax Reporting Information. As of January 1, 2019, if you hold shares
of Common Stock acquired under the Plan in a safety-deposit account (e.g., a
brokerage account) with either a Danish bank or with an approved foreign broker
or bank, he or she is no longer required to file a Form V (Erklaering V) with
the Danish Tax Administration.  Further, if you open a brokerage account (or a
bank account) with a U.S. bank, the brokerage account (or bank account, as
applicable) will be treated as a deposit account if cash can be held in the
account.  However, you are no longer required to file a Form K (Erklaering K)
with the Danish Tax Administration. The Form V and Form K have been replaced by
the automatic exchange of information regarding bank and brokerage accounts. You
should consult with your personal advisor to ensure compliance with any
applicable obligations.
 
Finland
 
There are no country-specific provisions.
 
France
 
Language Acknowledgement
 
En signant et renvoyant le présent document décrivant les termes et conditions
de votre attribution, vous confirmez ainsi avoir lu et compris les documents
relatifs á cette attribution (le Plan et ce Contrat d’Attribution) qui vous ont
été communiqués en langue anglaise.
 
By accepting your RSUs, you confirm having read and understood the documents
relating to this grant (the Plan and this Agreement) which were provided to you
in English.
 
Tax Information.  The RSUs are not intended to be French tax-qualified awards.
 
Foreign Asset/Account Reporting Information.  If you hold cash or shares of
Common Stock outside of France or maintain a foreign bank or brokerage account
(including accounts that were opened and closed during the tax year), you are
required to report such to the French tax authorities on a special form together
with your annual tax return.  Failure to comply could trigger significant
penalties.
 
Germany
 
Exchange Control Information.  Cross-border payments in excess of €12,500 must
be reported to the German Federal Bank.  The German Federal Bank no longer
accepts reports in paper form and all reports must be filed electronically. The
electronic “General Statistics Reporting Portal” (Allgemeines Meldeportal
Statistik) can be accessed on the German Federal Bank’s website:
www.bundesbank.de.
 
In the event that you make or receive a payment in excess of this amount, you
are responsible for complying with applicable reporting requirements.
 
Foreign Asset/Account Reporting Information.   German residents holding shares
of Common Stock must notify their local tax office of the acquisition of Common
Stock when they file their tax returns for the relevant year if the value of the
shares of Common Stock acquired exceeds €150,000 or in the unlikely event that
the resident holds Common Stock exceeding 10% of the Company’s total Common
Stock.
22

--------------------------------------------------------------------------------

Greece
 
There are no country-specific provisions.
 
Hong Kong
 
Securities Law Information.  Warning:  The contents of this document have not
been reviewed by any regulatory authority in Hong Kong.  You should exercise
caution in relation to the offer. If you are in any doubt about any of the
contents of the Agreement, including this Addendum A, or the Plan, or any other
incidental communication materials, you should obtain independent professional
advice.  The RSUs and any shares of Common Stock issued at vesting do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company or its subsidiaries.  The Agreement, including
this Addendum A, the Plan and other incidental communication materials have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong.  The RSUs are intended only for the personal use of
each eligible employee of the Employer, the Company or any subsidiary and may
not be distributed to any other person.
 
Settlement of RSUs and Sale of Common Stock.  Notwithstanding any terms or
conditions of the Plan or the Agreement to the contrary, RSUs will be settled in
shares of Common Stock only, not cash.  In addition, notwithstanding any terms
or conditions of the Plan or the Agreement to the contrary, no shares of Common
Stock acquired under the Plan can be offered to the public or otherwise disposed
of prior to six months from the Award Date.  Any shares of Common Stock received
at vesting are accepted as a personal investment.
 
Hungary
 
There are no country-specific provisions.
 
India
 
Exchange Control Information.  You must repatriate all proceeds received from
the sale of shares to India and all proceeds from the receipt of cash dividends
within such time as prescribed under applicable India exchange control laws as
may be amended from time to time. You must maintain the foreign inward
remittance certificate received from the bank where the foreign currency is
deposited in the event that the Reserve Bank of India or the Company or the
Employer requests proof of repatriation.  It is your responsibility to comply
with applicable exchange control laws in India.
 
Foreign Asset/Account Reporting Information.  You are required to declare in
your annual tax return (a) any foreign assets held by you (including shares of
Common Stock held outside India) or (b) any foreign bank accounts for which you
have signing authority.  Increased penalties for failing to report these foreign
assets/accounts have been introduced.  You are responsible for complying with
this reporting obligation and are advised to confer with your personal legal
advisor in this regard.
 
Ireland
 
Acknowledgement of Nature of Plan and RSUs.  This provision supplements Section
7 of the Agreement:


In accepting this Agreement, you understand and agree that the benefits received
under the Plan will not be taken into account for any redundancy or unfair
dismissal claim.
 
Israel
 
Settlement of RSUs and Sale of Common Stock.  Upon the lapse of the Post-Vest
Holding Period, you agree to the immediate sale of any shares of Common Stock to
be issued to you upon vesting and settlement of the RSUs.  You further agree
that the Company is authorized to instruct its designated broker to assist with
the mandatory sale of such shares of Common Stock (on your behalf pursuant to
this authorization) and you expressly authorize the Company’s designated broker
to complete the sale of such shares of Common Stock.  You acknowledge that the
Company’s designated broker is under no obligation to arrange for the sale of
the shares of Common Stock at any particular price.  Upon the sale of the shares
of Common Stock, the Company agrees to pay the cash proceeds from the sale of
the Common Stock to you, less any brokerage fees or commissions and subject to
any obligation to satisfy Tax-Related Items.  Due to fluctuations in the Common
Stock price and/or applicable exchange rates between the date on which the
Post-Vest Holding Period lapses and (if later) the date on which the shares of
Common Stock are sold, the amount of proceeds ultimately distributed to you may
be more or less than the market value of the shares of Common Stock on the date
on which the Post-Vest Holding Period lapses.  You understand and agree that the
Company is not responsible for the amount of any loss you may incur and that the
Company assumes no liability for any fluctuations in the Common Stock price
and/or any applicable exchange rate.
23

--------------------------------------------------------------------------------

Italy
 
Plan Document Acknowledgment.  By accepting the RSUs, you acknowledge that you
have received a copy of the Plan, reviewed the Plan, the Agreement and this
Addendum A in their entirety and fully understand and accept all provisions of
the Plan, the Agreement and this Addendum A.
 
In addition, you further acknowledge that you have read and specifically and
expressly approve without limitation the following clauses in the Agreement: 
Section 4 (Responsibility for Taxes); Section 7 (Acknowledgement of Nature of
Plan and RSUs); Section 8 (No Advice Regarding Grant); Section 9 (Right to
Continued Employment); Section 11 (Deemed Acceptance); Section 13 (Severability
and Validity); Section 14 (Governing Law, Jurisdiction and Venue); Section 16
(Electronic Delivery and Acceptance); Section 17 (Insider Trading/Market Abuse
Laws); Section 18 (Language); Section 19 (Compliance with Laws and Regulations);
Section 20 (Entire Agreement and No Oral Modification or Waiver); Section 21
(Addendum A); Section 22 (Foreign Asset/Account Reporting Requirements and
Exchange Controls); and Section 23 (Imposition of Other Requirements).
 
Foreign Asset/Account Reporting Information.  If you are an Italian resident
who, at any time during the fiscal year, holds foreign financial assets
(including cash and shares of Common Stock) which may generate income taxable in
Italy, you are required to report these assets on your annual tax return (UNICO
Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax return is due.  These reporting obligations also apply if
you are the beneficial owner of foreign financial assets under Italian money
laundering provisions.
 
Tax Information.  Italian residents may be subject to tax on the value of
financial assets held outside of Italy. The taxable amount will be the fair
market value of the financial assets, assessed at the end of the calendar year.
For the purposes of the market value assessment, the documentation issued by the
Plan broker may be used.   If you are subject to this foreign financial assets
tax, you will need to report the value of your financial assets held abroad in
your annual tax return.  You are advised to consult your personal legal advisor
for additional information about the foreign financial assets tax.
 
Japan
 
Foreign Asset/Account Reporting Information.  If you are a resident of Japan or
a foreign national who has established permanent residency in Japan, you will be
required to report details of any assets (including any shares of Common Stock
acquired under the Plan) held outside of Japan as of December 31st of each year,
to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report will be due by March 15th of the following year. You
should consult with your personal tax advisor as to whether the reporting
obligation applies to you and whether you will be required to report details of
any outstanding RSUs or shares of Common Stock held by you in the report.
 
Korea
 
Exchange Control Information.  Korean residents who realize US$500,000 or more
from the sale of shares of Common Stock or receipt of dividends in a single
transaction before July 18, 2017 are required to repatriate the proceeds to
Korea within three years of receipt.  You should consult a personal tax advisor
to determine whether this repatriation requirement applies to a particular
transaction.
 
Foreign Asset/Account Reporting Information.  You will be required to declare
all foreign accounts (i.e., non-Korean bank accounts, brokerage accounts, etc.)
to the Korean tax authorities and file a report if the monthly balance of such
accounts exceeds a certain limit (currently KRW 500 million or an equivalent
amount in foreign currency).  You should consult with your personal tax advisor
on how to value foreign accounts for purposes of this reporting requirement and
whether you are required to file a report with respect to such account.
24

--------------------------------------------------------------------------------

Luxembourg
 
There are no country-specific provisions.
 
Mexico
 
Labor Law Policy and Acknowledgment.  By accepting this Award, you expressly
recognize that the Company, with offices at 345 Park Avenue, New York, New York
10154, U.S.A., is solely responsible for the administration of the Plan and that
your participation in the Plan and acquisition of shares does not constitute an
employment relationship between you and the Company since you are participating
in the Plan on a wholly commercial basis and your sole employer is Bristol-Myers
Squibb Company in Mexico (“BMS-Mexico”), not the Company in the United States. 
Based on the foregoing, you expressly recognize that the Plan and the benefits
that you may derive from participation in the Plan do not establish any rights
between you and your employer, BMS-Mexico, and do not form part of the
employment conditions and/or benefits provided by BMS-Mexico and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.
 
You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.
 
Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to the Company, its subsidiaries,
affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.
 
Política Laboral y Reconocimiento/Aceptación.  Aceptando este Premio, el
participante reconoce que la Compañía, with offices at 345 Park Avenue, New
York, New York 10154, U.S.A., es el único responsable de la administración del
Plan y que la participación del Participante en el mismo y la adquisicion de
acciones no constituye de ninguna manera una relación laboral entre el
Participante y la Compañía, toda vez que la participación del participante en el
Plan deriva únicamente de una relación comercial con la Compañía, reconociendo
expresamente que el único empleador del participante lo es Bristol-Myers Squibb
Company en Mexico (“BMS-Mexico”), no es la Compañía en los Estados Unidos. 
Derivado de lo anterior, el participante expresamente reconoce que el Plan y los
beneficios que pudieran derivar del mismo no establecen ningún derecho entre el
participante y su empleador, BMS-México, y no forman parte de las condiciones
laborales y/o prestaciones otorgadas por BMS-México, y expresamente el
participante reconoce que cualquier modificación el Plan o la terminación del
mismo de manera alguna podrá ser interpretada como una modificación de los 
condiciones de trabajo del participante.
 
Asimismo, el participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía.  Se reserva el derecho absoluto para modificar y/o terminar la
participación del participante en cualquier momento, sin ninguna responsabilidad
para el participante.
 
Finalmente, el participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de la Compañía, por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia el participante otorga un
amplio y total finiquito a la Compañía, sus entidades relacionadas, afiliadas,
sucursales, oficinas de representación, sus accionistas, directores, agentes y
representantes legales con respecto a cualquier demanda que pudiera surgir.
 
Netherlands
 
There are no country-specific provisions.
25

--------------------------------------------------------------------------------

Norway
 
There are no country-specific provisions.
 
Peru
 
Securities Law Information.  The grant of RSUs is considered a private offering
in Peru; therefore, it is not subject to registration.
 
Labor Law Acknowledgement.  The following provision supplements Section 7 of the
Agreement.
 
In accepting the Award of RSUs pursuant to this Agreement, you acknowledge that
the RSUs are being granted ex gratia to your with the purpose of rewarding you.
 
Poland
 
Foreign Asset/Account Reporting Information.  Polish residents holding foreign
securities (including shares of Common Stock) and maintaining accounts abroad
(including any brokerage account) must report information to the National Bank
of Poland.  Specifically, if the aggregate value of shares and cash (calculated
individually or together with all other assets/liabilities) held in such foreign
accounts exceeds PLN 7 million, Polish residents must file reports on the
transactions and balances of the accounts on a quarterly basis on special forms
that are available on the website of the National Bank of Poland.
 
Exchange Control Information.  Polish residents are required to transfer funds
(i.e., in connection with the sale of shares of Common Stock) through a bank
account in Poland if the transferred amount into or out of Poland in any single
transaction exceeds a specified threshold (currently €15,000 unless the transfer
of funds is considered to be connected with the business activity of an
entrepreneur, in which case a lower threshold may apply).  If you are a Polish
resident, you must also retain all documents connected with any foreign exchange
transactions you engage in for a period of five years, as measured from the end
of the year in which such transaction occurred.
 
You should consult with your personal legal advisor to determine what you must
do to fulfill any applicable reporting/exchange control duties.
 
Portugal
 
Language Consent.  You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.
 
Conhecimento da Lingua.  Você expressamente declara ter pleno conhecimento do
idioma inglês e ter lido, entendido e totalmente aceito e concordou com os
termos e condições estabelecidas no plano e no acordo.
 
Romania
 
Language Consent.  By accepting the grant of RSUs, you acknowledge that you are
proficient in reading and understanding English and fully understand the terms
of the documents related to the grant (the notice, the Agreement and the Plan),
which were provided in the English language.  You accept the terms of those
documents accordingly.
 
Consimtamant cu privire la limba. Prin acceptarea acordarii de RSU-uri,
confirmati ca aveti un nivel adecvat de cunoastere in ce priveste cititirea si
intelegerea limbii engleze, ati citit si confirmati ca ati inteles pe deplin
termenii documentelor referitoare la acordare (anuntul, Acordul RSU si Planul),
care au fost furnizate in limba engleza. Acceptati termenii acestor documente in
consecinta.
 
Foreign Asset/Account Reporting Information.  You are not required to seek
authorization from the National Bank of Romania to participate in the Plan nor
will you have to obtain special authorization to open and operate a foreign bank
account in order to deposit any dividends received or the proceeds from the sale
of your shares.  However, you may be required to provide the Romanian bank to
which you transfer such proceeds with appropriate documentation regarding the
source of the income.  You should consult with a personal legal advisor to
determine whether you will be required to submit such documentation to the
Romanian bank.
26

--------------------------------------------------------------------------------

Russia
 
Exchange Control Information.  You are responsible for complying with any
applicable Russian exchange control regulations and rulings.  Because Russian
exchange control regulations and rulings change frequently and without notice,
you should consult with a legal advisor to ensure compliance applicable to any
aspect of your participation in the Plan, including the grant and vesting of the
RSUs, issuance of any shares of Common Stock at vesting, receipt of any proceeds
from the sale of shares of Common Stock and/or receipt of any cash dividends.


Foreign Asset/Account Reporting Information.  Russian residents are required to
notify Russian tax authorities within one (1) month of opening, closing or
changing the details of a foreign account.  Russian residents also are required
to report (i) the beginning and ending balances in such a foreign bank account
each year and (ii) transactions related to such a foreign account during the
year to the Russian tax authorities, on or before June 1 of the following year. 
The tax authorities can require you to provide appropriate supporting documents
related to transactions in a foreign bank account.


Securities Law Information.  These materials do not constitute advertising or an
offering of securities in Russia nor do they constitute placement of the shares
of Common Stock in Russia. Any shares of Common Stock issued pursuant to the
RSUs shall be delivered to you through a brokerage account in the U.S.  You may
hold shares in your brokerage account in the U.S.; however, in no event will
shares issued to you and/or share certificates or other instruments be delivered
to you in Russia.  The issuance of Common Stock pursuant to the RSUs described
herein has not and will not be registered in Russia and hence, the shares of
Common Stock described herein may not be admitted or used for offering,
placement or public circulation in Russia.
 
U.S. Transaction.  You are not permitted to make any public advertising or
announcements regarding the RSUs or Common Stock in Russia, or promote these
shares to other Russian legal entities or individuals, and you are not permitted
to sell or otherwise dispose of Common Stock directly to other Russian legal
entities or individuals.  You are permitted to sell shares of Common Stock only
on the New York Stock Exchange and only through a U.S. broker.
 
Data Privacy.  This section replaces the Data Privacy Consent provision above in
this Addendum A:
 
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
 
You understand that the Company, any subsidiary and/or the Employer may hold
certain personal information about you, including, but not limited to, your
name, home address, email address and telephone number, date of birth, social
insurance or passport number or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all RSUs or any other entitlement
to shares awarded, canceled, vested, unvested or outstanding in your favor
(“Data”), for the purpose of implementing, administering and managing the Plan.
 
You understand that Data may be transferred to Fidelity, or such other stock
plan service provider as may be selected by the Company in the future, which
assists in the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States,
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than your country.  In this
case, appropriate safeguards will be taken by the Company to ensure that your
Data is processed with an adequate level of protection and in compliance with
applicable local laws and regulation (especially through contractual clauses
like European Model Clauses for European countries).  You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting the
International Compensation and Benefits Group.  You authorize the Company,
Fidelity and other possible recipients which may assist the Company (presently
or in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the shares
of Common Stock received upon vesting of the RSUs may be deposited.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.
27

--------------------------------------------------------------------------------

You understand that if you reside outside the United States, you may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case and without cost, by contacting in writing the
International Compensation and Benefits Group.  Further, you understand that you
are providing the consents herein on a purely voluntary basis.  If you do not
consent, or if you later seek to revoke your consent, your employment status or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing your consent is that the Company would not be able to grant you
RSUs or other equity awards or administer or maintain such awards.  Therefore,
you understand that refusing or withdrawing your consent may affect your ability
to participate in the Plan.  For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
the International Compensation and Benefits Group.
 
Labor Law Information.  You acknowledge that if you continue to hold shares of
Common Stock acquired under the Plan after an involuntary termination of your
employment, you may not be eligible to receive unemployment benefits in Russia.
 
Anti-Corruption Information.  Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company).  Accordingly, you should inform the Company if you are covered by
these laws because you should not hold shares of Common Stock acquired under the
Plan.
 
Saudi Arabia
 
Securities Law Information.  This document may not be distributed in the Kingdom
except to such persons as are permitted under the Rules on the Offer of
Securities and Continuing Obligations issued by the Capital Market Authority.
 
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document you
should consult an authorized financial advisor.
 
Singapore
 
Restrictions on Sale and Transferability. You hereby agrees that any shares of
Common Stock acquired pursuant to the RSUs will not be offered for sale in
Singapore prior to the six-month anniversary of the Award Date, unless such sale
or offer is made pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chap. 289, 2006 Ed.) (“SFA”).
 
Securities Law Information.  The grant of RSUs is being made in reliance of
section 273(1)(f) of the SFA for which it is exempt from the prospectus and
registration requirements under the SFA and is not made to you with a view to
the RSUs being subsequently offered for sale to any other party.  The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.
 
Chief Executive Officer and Director Notification Requirement. If you are the
Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of a Singapore company, you are subject to certain notification
requirements under the Singapore Companies Act.  Among these requirements, you
must notify the Singapore subsidiary in writing within two business days of any
of the following events: (i) you receive or dispose of an interest (e.g., RSUs
or shares of Common Stock) in the Company or any subsidiary of the Company, (ii)
any change in a previously-disclosed interest (e.g., forfeiture of RSUs or the
sale of shares of Common Stock), or (iii) becoming the CEO or a director,
associate director or a shadow director if you hold such an interest at that
time.
28

--------------------------------------------------------------------------------

South Africa
 
Responsibility for Taxes.  The following provision supplements Section 4 of this
Agreement:
 
You are required to immediately notify the Employer of the amount of any gain
realized at vesting of the RSUs.  If you fail to advise the Employer of such
gain, you may be liable for a fine.
 
Exchange Control Information.  You are solely responsible for complying with
applicable South African exchange control regulations, and neither the Company
nor the Employer will be liable for any fines or penalties resulting from
failure to comply with applicable laws.  In particular, if you are a resident
for exchange control purposes, you are required to obtain approval from the
South African Reserve Bank for payments (including payment of proceeds from the
sale of shares of Common Stock) that you receive into accounts based outside of
South Africa (e.g., a U.S. brokerage account).  Because the exchange control
regulations change frequently and without notice, you should consult your legal
advisor prior to the acquisition or sale of shares of Common Stock under the
Plan to ensure compliance with current regulations.
 
Spain
 
Labor Law Acknowledgment.  This provision supplements Sections 2(g) and 7 of the
Agreement:
 
By accepting the RSUs, you consent to participation in the Plan and acknowledge
that you have received a copy of the Plan document.
 
You understand and agree that, as a condition of the grant of the RSUs, except
as provided for in Section 2 of the Agreement, your termination of employment
for any reason (including for the reasons listed below) will automatically
result in the forfeiture of any RSUs that have not vested on the date of your
termination.
 
In particular, you understand and agree that, unless otherwise provided in the
Agreement, the RSUs will be forfeited without entitlement to the underlying
shares of Common Stock or to any amount as indemnification in the event of a
termination of your employment prior to vesting by reason of, including, but not
limited to: resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without good cause (i.e.,
subject to a “despido improcedente”), individual or collective layoff on
objective grounds, whether adjudged to be with cause or adjudged or recognized
to be without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.
 
Furthermore, you understand that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees of the Company or a subsidiary.  The decision is a limited decision
that is entered into upon the express assumption and condition that any grant
will not economically or otherwise bind the Company or any subsidiary on an
ongoing basis, other than as expressly set forth in the Agreement. 
Consequently, you understand that the RSUs are granted on the assumption and
condition that the RSUs and the shares of Common Stock underlying the RSUs shall
not become a part of any employment or service contract (either with the
Company, the Employer or any subsidiary) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever.  In addition, you understand that the RSUs would not be
granted to you but for the assumptions and conditions referred to above; thus,
you acknowledge and freely accept that, should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
Award of RSUs shall be null and void.
 
Securities Law Information.  The RSUs and the Common Stock described in the
Agreement and this Addendum A do not qualify under Spanish regulations as
securities.  No “offer of securities to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory.  The Agreement
(including this Addendum A) has not been nor will it be registered with the
Comisión Nacional del Mercado de Valores, and does not constitute a public
offering prospectus.
29

--------------------------------------------------------------------------------

Exchange Control Information.  If you acquire shares of Common Stock issued
pursuant to the RSUs and wish to import the ownership title of such shares
(i.e., share certificates) into Spain, you must declare the importation of such
securities to the Spanish Direccion General de Comercio e inversiones (the
“DGCI”). Generally, the declaration must be made in January for shares of Common
Stock acquired or sold during (or owned as of December 31 of) the prior year;
however, if the value of shares acquired or sold exceeds the applicable
threshold (currently €1,502,530) (or you hold 10% or more of the share capital
of the Company or such other amount that would entitle you to join the Company’s
board of directors), the declaration must be filed within one month of the
acquisition or sale, as applicable. In addition, you also must file a
declaration of ownership of foreign securities with the Directorate of Foreign
Transactions each January.
 
You are also required to electronically declare to the Bank of Spain any
security accounts (including brokerage accounts held abroad), as well as the
security (including shares of Common Stock acquired at vesting of RSUs) held in
such accounts and any transactions carried out with non-residents if the value
of the transactions for all such accounts during the prior year or the balances
in such accounts as of December 31 of the prior year exceeds €1,000,000.
Unvested rights (e.g., RSUs, etc.) are not considered assets or rights for
purposes of this requirement.
 
Foreign Asset/Account Reporting Information.  To the extent you hold shares of
Common Stock and/or have bank accounts outside of Spain with a value in excess
of €50,000 (for each type of asset) as of December 31, you will be required to
report information on such assets on your tax return for such year.  After such
shares of Common Stock and/or accounts are initially reported, the reporting
obligation will apply for subsequent years only if the value of any previously
reported shares of Common Stock or accounts increases by more than €20,000 as of
each subsequent December 31 or if you sell shares of Common Stock or cancel bank
accounts that were previously reported.
 
Sweden
 
There are no country-specific provisions.
 
Switzerland
 
Securities Law Information.  The RSUs are not intended to be publicly offered in
or from Switzerland.  Because the offer of RSUs is considered a private
offering, it is not subject to registration in Switzerland.  Neither this
document nor any other materials relating to the Plan (i) constitutes a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, and neither this document nor any other materials relating to
the Plan (ii) may be publicly distributed nor otherwise made publicly available
in Switzerland, or (iii) have been or will be filed with, approved or supervised
by any Swiss regulatory authority, including the Swiss Financial Market
Supervisory Authority (FINMA).
 
Taiwan
 
Securities Law Information.  The grant of RSUs and any shares of Common Stock
acquired pursuant to these RSUs are available only for employees of the Company
and its subsidiaries.  The offer of participation in the Plan is not a public
offer of securities by a Taiwanese company.
 
Exchange Control Information.  You may remit foreign currency (including
proceeds from the sale of Common Stock) into or out of Taiwan up to US$5,000,000
per year without special permission.  If the transaction amount is TWD500,000 or
more in a single transaction, you must submit a Foreign Exchange Transaction
Form to the remitting bank and provide supporting documentation to the
satisfaction of the remitting bank.
 
Thailand
 
Exchange Control Information.  If the proceeds from the sale of shares of Common
Stock or the receipt of dividends are equal to or greater than US$50,000 or more
in a single transaction, you must repatriate the proceeds to Thailand
immediately upon receipt and convert the funds to Thai Baht or deposit the
proceeds in a foreign currency deposit account maintained by a bank in Thailand
within 360 days of remitting the proceeds to Thailand. In addition you must
report the inward remittance to the Bank of Thailand on a foreign exchange
transaction form.  If you fail to comply with these obligations, you may be
subject to penalties assessed by the Bank of Thailand.  Because exchange control
regulations change frequently and without notice, you should consult your
personal advisor before selling shares of Common Stock to ensure compliance with
current regulations.  You are responsible for ensuring compliance with all
exchange control laws in Thailand, and neither the Company nor any of its
subsidiaries will be liable for any fines or penalties resulting from your
failure to comply with applicable laws.
30

--------------------------------------------------------------------------------

Turkey
 
Securities Law Information.  Under Turkish law, you are not permitted to sell
shares of Common Stock acquired under the Plan in Turkey.  The shares of Common
Stock are currently traded on the New York Stock Exchange, which is located
outside of Turkey, under the ticker symbol “BMY” and the shares of Common Stock
may be sold through this exchange.
 
Exchange Control Information.  In certain circumstances, Turkish residents are
permitted to sell shares traded on a non-Turkish stock exchange only through a
financial intermediary licensed in Turkey and should be reported to the Turkish
Capital Markets Board.  Therefore, you may be required to appoint a Turkish
broker to assist with the sale of the shares of Common Stock acquired under the
Plan.  You should consult your personal legal advisor before selling any shares
of Common Stock acquired under the Plan to confirm the applicability of this
requirement.
 
United Arab Emirates
 
Acknowledgment of Nature of Plan and RSUs.  This provision supplements Section 7
of the Agreement:


You acknowledge that the RSUs and related benefits do not constitute a component
of your “wages” for any legal purpose.  Therefore, the RSUs and related benefits
will not be included and/or considered for purposes of calculating any and all
labor benefits, such as social insurance contributions and/or any other
labor-related amounts which may be payable.
 
Securities Law Information.  The Plan is only being offered to qualified
employees and is in the nature of providing equity incentives to employees of
the Company or its subsidiary or affiliate in the UAE.  Any documents related to
the Plan, including the Plan, Plan prospectus and other grant documents (“Plan
Documents”), are intended for distribution only to such employees and must not
be delivered to, or relied on by, any other person.  Prospective purchasers of
the securities offered should conduct their own due diligence on the securities.
If you do not understand the contents of the Plan Documents, you should consult
an authorized financial adviser.


The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Plan Documents  nor taken steps to verify the
information set out in them, and thus, are not responsible for  such documents.
 
The securities to which this summary relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities.
 
United Kingdom
 
Responsibility for Taxes.  This provision supplements Section 4 of the
Agreement:
 
Without limitation to Section 4 of the Agreement, you hereby agree that you are
liable for all Tax-Related Items and hereby covenant to pay all such Tax-Related
Items, as and when requested by the Company or the Employer or by Her Majesty’s
Revenue & Customs (“HMRC”) (or any other tax authority or any other relevant
authority).  You also hereby agree to indemnify and keep indemnified the Company
and the Employer against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay on your behalf to HMRC (or any other tax
authority or any other relevant authority).
 
Notwithstanding the foregoing, if you are an executive officer or director of
the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), you understand that you may not be able to
indemnify the Company or the Employer for the amount of Tax-Related Items not
collected from or paid by you because the indemnification could be considered to
be a loan.  In this case, any income tax not collected or paid within ninety
(90) days of the end of the U.K. tax year in which an event giving rise to the
Tax-Related Items occurs may constitute a benefit to you on which additional
income tax and employee national insurance contributions (“NICs”) may be
payable.  You understand that you will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company and/or the Employer (as
appropriate) for the value of employee NICs due on this additional benefit which
the Company and/or the Employer may recover from you by any of the means set
forth in Section 4 of the Agreement.
31

--------------------------------------------------------------------------------

Section 431 Election.  As a condition of participation in the Plan and the
vesting of the RSUs, you agree to enter into, jointly with the Employer, the
joint election within Section 431 of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (“ITEPA 2003”) in respect of computing any tax charge on the
acquisition of “restricted securities” (as defined in Sections 423 and 424 of
ITEPA 2003), and that you will not revoke such election at any time.  This
election will be to treat the shares of Common Stock as if they were not
restricted securities (for U.K. tax purposes only).  You must enter into the
form of election, attached to this Addendum A, concurrent with accepting the
Agreement, or at such subsequent time as may be designated by the Company.
32

--------------------------------------------------------------------------------

Section 431 Election for U.K. Participants



Joint Election under s431 ITEPA 2003 for full or partial disapplication of
Chapter 2 Income Tax (Earnings and Pensions) Act 2003
 
One Part Election
 
1.
Between
 

the Employee 
 
[insert name of employee]____________          
 
 
 
whose National Insurance Number is
 
[insert employee Nat. Ins. Number]____________
      and           the Company (who is the Employee’s employer): 
                   ____________ [insert employer name]      
of Company Registration Number
 
 [insert Company Registration Number]

 
2.
Purpose of Election

 
This joint election is made pursuant to section 431(1) or 431(2) Income Tax
(Earnings and Pensions) Act 2003 (ITEPA) and applies where employment-related
securities, which are restricted securities by reason of section 423 ITEPA, are
acquired.
 
The effect of an election under section 431(1) is that, for the relevant Income
Tax and NIC purposes, the employment-related securities and their market value
will be treated as if they were not restricted securities and that sections 425
to 430 ITEPA do not apply.  An election under section 431(2) will ignore one or
more of the restrictions in computing the charge on acquisition.  Additional
Income Tax will be payable (with PAYE and NIC where the securities are Readily
Convertible Assets).
 
Should the value of the securities fall following the acquisition, it is
possible that Income Tax/NIC that would have arisen because of any future
chargeable event (in the absence of an election) would have been less than the
Income Tax/NIC due by reason of this election.  Should this be the case, there
is no Income Tax/NIC relief available under Part 7 of ITEPA 2003; nor is it
available if the securities acquired are subsequently transferred, forfeited or
revert to the original owner.
 
3.
Application

 
This joint election is made not later than 14 days after the date of acquisition
of the securities by the employee and applies to:
 
Number of securities: 
All securities to be acquired by Employee pursuant to the RSUs granted
on________________under the terms of the Bristol-Myers Squibb Company 2012 Stock
Award and Incentive Plan.
 
 
Description of securities:
Shares of common stock
 
 
Name of issuer of securities:  Bristol-Myers Squibb Company 

          
to be acquired by the Employee after ________________ under the terms of the
Bristol-Myers Squibb Company 2012 Stock Award and Incentive Plan.
33

--------------------------------------------------------------------------------

 
4.
Extent of Application

 
This election disapplies to
 
S.431(1) ITEPA: All restrictions attaching to the securities
 
5.
Declaration

 
This election will become irrevocable upon the later of its signing or the
acquisition (and each subsequent acquisition) of employment-related securities
to which this election applies.
 
The Employee acknowledges that, by clicking on the “ACCEPT” box, the Employee
agrees to be bound by the terms of this election.
 
OR:
 
The Employee acknowledges that, by signing this election, the Employee agrees to
be bound by the terms of this election.
 
 
 
__/__/____
Signature (Employee)
 
          Date

 
The Company acknowledges that, by signing this election or arranging for the
scanned signature of an authorised representative to appear on this election,
the Company agrees to be bound by the terms of this election.
 
 
 
__/__/____
Signature (for and on behalf of the Company)
 
Date
 
 
 
     
Position in company
 
 

 
Note:          Where the election is in respect of multiple acquisitions, prior
to the date of any subsequent acquisition of a security it may be revoked by
agreement between the employee and employer in respect of that and any later
acquisition.
34

--------------------------------------------------------------------------------

Venezuela
 
Investment Representation for RSUs.  As a condition of the grant of the RSUs,
you acknowledge and agree that any shares of Common Stock you may acquire upon
vesting of the RSUs and lapse of the Post-Vest Holding Period are acquired as,
and intended to be, an investment rather than for the resale of the shares of
Common Stock and conversion of the shares of Common Stock into foreign currency.
 
Securities Law Information.  The RSUs granted under the Plan and the shares of
Common Stock issued under the Plan are offered as a personal, private, exclusive
transaction and are not subject to Venezuelan securities regulations. This
offering does not qualify as a public offering under the laws of the Bolivarian
Republic of Venezuela and, therefore, it is not required to request the previous
authorization of the National Superintendent of Securities.
 
Exchange Control Information.  Exchange control restrictions may limit the
ability to vest in the RSUs or remit funds into Venezuela following the sale of
shares of Common Stock acquired upon vesting of the RSUs. The Company reserves
the right to restrict settlement of the RSUs or to amend or cancel the RSUs at
any time in order to comply with applicable exchange control laws in Venezuela. 
Any shares of Common Stock acquired under the Plan are intended to be an
investment rather than for the resale and conversion of the shares into foreign
currency.  You are responsible for complying with exchange control laws in
Venezuela and neither the Company nor the Employer will be liable for any fines
or penalties resulting from your failure to comply with applicable laws. 
Because exchange control laws and regulations change frequently and without
notice, you should consult with your personal legal advisor before accepting the
RSUs and before selling any shares of Common Stock acquired upon vesting of the
RSUs to ensure compliance with current regulations.
35

--------------------------------------------------------------------------------

Addendum B
 
SPECIAL PROVISIONS FOR INDIVIDUALS
WORKING OR RESIDING PRIMARILY IN MASSACHUSETTS


If, as of the date that you enter into the foregoing Restricted Stock Units
Agreement under the Bristol-Myers Squibb Company 2012 Stock Award and Incentive
Plan (the “RSU Agreement”), you are assigned to work for BMS resident full-time
in Massachusetts or you are residing primarily in Massachusetts, Sections 3(c),
3(d) and 3(e) of the RSU Agreement shall be deleted in their entirety and
replaced with the following:
 
 (c)          Existing Covenants.  If, prior to October 1, 2018: (i) you entered
into an agreement associated with an equity award granted to you by the Company
(whether a Restricted Stock Unit award, a Market Share Unit award or a
Performance Share Unit award); or (ii) you entered into an Employee Confidential
Information and Noncompetition Agreement with the Company containing restrictive
covenants, you hereby reaffirm that you are subject to, and bound by, the pre-
and post-termination Non-Competition and Non-Solicitation covenants set forth in
those agreements (the “Covenants”).
 
(d)          Rescission, Forfeiture and Other Remedies.  You reaffirm,
acknowledge and agree that if the Company determines that you have violated any
of the Covenants, the Company may be entitled to injunctive relief and damages,
and that: (i) any unvested portion of the RSUs granted to you pursuant this or
any prior RSU Agreement shall be immediately rescinded; (ii) you shall
automatically forfeit any rights you may have with respect to the RSUs granted
to you pursuant to this or any prior RSU Agreement as of the date of such
determination; (iii) if any part of the RSUs granted to you pursuant to this or
any prior RSU Agreement vests within the twelve-month period immediately
preceding a violation of your Non-Competition and Non-Solicitation covenants set
forth in the prior RSU Agreements (or following the date of any such violation),
upon the Company’s demand, you shall immediately deliver to it a certificate or
certificates for shares of the Company’s Common Stock that you acquired upon
settlement of such RSUs (or an equivalent number of other shares); and (iv) the
foregoing remedies set forth in this Section shall not be the Company’s
exclusive remedies.  The Company reserves all other rights and remedies
available to it at law or in equity.
 
(e)          Intentionally omitted.


 36

--------------------------------------------------------------------------------